Exhibit 10.2
Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2




THIS COMMERCIAL SUPPLY AGREEMENT is made effective as of January 1, 2016 (the
“Effective Date”), by and between Radius Health, Inc., a Delaware corporation
with offices at 950 Winter Street, 1st Floor, Waltham, Massachusetts 02451,
United States of America (“Radius”), and Vetter Pharma International GmbH, a
German corporation with an office at Eywiesenstraße 5, 88212 Ravensburg, Germany
(“Vetter”), and Radius and Vetter are also individually referred to as a “Party”
and collectively as the “Parties”,


WITNESSETH:


WHEREAS, Radius is active in the pharmaceutical business and is the owner or
licensee of rights to certain proprietary technical information, patents and/or
patent applications relating to the Finished Product (as defined below);


WHEREAS, Vetter provides services to its customers for supply with sterile
finished dosage forms that it has converted from materials supplied by those
customers and/or supplied by Vetter and is the owner or licensee of rights to
certain proprietary technical information, patents and/or patent applications
relating to the Manufacture (as defined) of the Cartridges, the Pens and the
Finished Products (as defined below);


WHEREAS, the Parties are parties to that certain Confidentiality Agreement dated
May 1, 2007 (the “CDA”);


WHEREAS, the Parties are party to that certain Development and Manufacturing
Services Agreement effective as of December 26, 2013 (the “DMSA”) under which
Vetter and its Affiliates performed development and manufacturing services on a
scale appropriate for Radius’ abaloparatide clinical development program and
under which any ongoing development work will continue to be performed;


WHEREAS, Radius desires to engage Vetter to perform Services for the Manufacture
(as defined below) of the Cartridges, the Pens and the Finished Products, in
connection with the commercial use, marketing, sale, and/or distribution of the
Finished Products by Radius and/or its Affiliates;


WHEREAS, Vetter, directly or through its Affiliate Vetter Pharma, possesses the
requisite expertise, personnel, and Facilities (as defined below) for the
Manufacture of the Cartridges, the Pens and the Finished Products, and is
willing to provide Services and allocate and commit resources to Manufacture the
Cartridges, the Pens and the Finished Products, on a contractual basis, for sale
to Radius; and


WHEREAS, the Parties agree that the Parties’ respective rights and obligations
to each other with respect to any Cartridges produced under the DMSA ([*]) shall
be governed by the DMSA, and that the Parties’ respective rights and obligations
to any third party, or to each other only pursuant to Article 12, with respect
to such Cartridges shall be governed by this Agreement;




[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2




NOW, THEREFORE, in consideration of the foregoing premises and the covenants of
each of the Parties set forth in this Agreement, each of the Parties agrees as
follows:


1.Definitions. Unless this Agreement expressly provides to the contrary, each of
the following terms, whether used in the singular or the plural, shall have the
respective meaning as set forth below:


1.1
    “Acceptance” and “Accept” means the acceptance by Radius of Release of a
Product, to be given if the Manufacture of such Product has been performed in
accordance with the Standard.


1.2
    “Acquirer” means an acquirer or successor entity in connection with the sale
of all (or substantially all) of Radius’ assets or the line of business, to
which this Agreement relates, or a merger, consolidation or change of control.
 
1.3
    “Actual Yield” means the total actual yield of API resulting from the
Manufacture of Cartridges in a given calendar year.


1.4
    “Affiliate” means, with respect to Radius, any person, corporation, company,
partnership, joint venture, entity and/or firm which is controlled by Radius,
and with respect to Vetter, any person, corporation, company, partnership, joint
venture, entity and/or firm which is under common control of the
trustees/executors of the estate of Helmut Vetter and, as used in this
definition of the term Affiliate, “control” means (i) in the case of corporate
entities, direct or indirect ownership of more than fifty percent (50%) of the
stock or shares having the right to vote for the election of directors; (ii) in
the case of non‑corporate entities, the direct or indirect power to manage,
direct or cause the direction of the management and policies of the
non‑corporate entity or the power to elect more than fifty percent (50%) of the
members of the governing body of such non-corporate entity.


1.5
    “Agreement” means this Commercial Supply Agreement, together with all
Appendices attached hereto (specifically including the Quality Agreement), as
amended from time to time by the Parties in accordance with Section 15.6.


1.6
    “Annual Cap” means an annual cap on Vetter’s aggregate liability under
Sections 4.8(d), 4.8(e), 6.6 and/or 13.3, in any given calendar year (January to
December) during the term of this Agreement, equal to the smaller amount of (i)
[*] percent ([*]%), in


─CONFIDENTIAL─
Page 2 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


Euros, of all of the net amounts paid by Radius to Vetter during such given
calendar year; and (ii) [*]Euros.


1.7
    “Annual Price Adjustment” has the meaning set forth in Section 8.5.


1.8
    “API” means the active pharmaceutical ingredient known as abaloparatide, the
same also known as BA058, a white powder that is a novel synthetic peptide
analog of human parathyroid hormone-related protein, a naturally-occurring bone
building hormone being developed by Radius for treatment of osteoporosis and for
commercialization worldwide (excluding Japan).


1.9
    “API Value” means, in Euros, with respect to the amount of API contained in
one (1) Batch, [*] of Vetter’s price for such Batch, excluding taxes, customs,
fees and other duties, if any.


1.10
    “Applicable Law” means all national, federal, state, or local statutes or
laws applicable to Radius’ and its Affiliates’ respective business and shall be
deemed also to refer to all rules and regulations promulgated thereunder by any
Authorities, including, without limitation, those relating to Manufacture, use,
marketing, sale, or distribution of pharmaceutical products, anti-corruption,
and anti-bribery and, with respect to cGMPs, Applicable Law shall also include
guidance documents formally promulgated by the governmental agency with
jurisdiction over the Finished Product.


1.11
    “Applicable Vetter Law” means all applicable ordinances, rules, regulations,
laws, guidelines, guidances, and requirements and court orders of any kind
whatsoever, including non-Product-specific cGMP, of Germany, the European Union,
the FDA, the EMA, and Swissmedic and, subject to the information requirements of
Radius under Section 5.4(b), of Norway, Liechtenstein, Iceland and any
Designated Country, all as amended from time to time.


1.12
    “Assignee” has the meaning set forth in Section 15.4(a).


1.13
    “Authority” means any government regulatory authority responsible for
granting approvals for the performance of Services under this Agreement or for
issuing regulations pertaining to the Manufacture and/or commercialization or
use of the Finished Product in the intended country of use, including, without
limitation, the FDA and the EMA.




─CONFIDENTIAL─
Page 3 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


1.14
    “Batch” means, as described in the applicable Batch Record, a specific
quantity of the Cartridge, the Pen or the Finished Product, that is intended to
contain units of uniform character and quality, within specified limits, and is
Manufactured during one cycle of Manufacture.


1.15
    “Batch Documentation” means the Certificate of Compliance, the Certificate
of Analysis, the Specifications, and a complete and accurate copy of the
executed Batch Records.


1.16
    “Batch Record” means the annotated production records that documents the
Manufacturing actitivies in accordance with the Master Batch Records.


1.17
    “Cartridge” means a cartridge filled with API and excipients or placebo
solution.


1.18
    “CDA” has the meaning set forth in the third whereas-clause.


1.19
    “Certificate of Analysis” means a document signed by an authorized
representative of Vetter Pharma, describing Specifications for, and the testing
methods applied to, the Cartridges, the Pens, or the Finished Product, and the
results of testing.


1.20
    “Certificate of Compliance” means a document, signed by an authorized
representative of Vetter Pharma, certifying that a particular Batch was
Manufactured in accordance with the Standard.


1.21
    “cGMP” means current good manufacturing practices and regulations applicable
to the Manufacture that (i) are promulgated by the FDA, the EMA, Swissmedic,
and/or agencies in Australia, Canada, Norway, Liechtenstein, Iceland and New
Zealand and which, when specific to the Product, shall have been provided to
Vetter by Radius; or (ii) are specific to a Designated Country (and, for
clarity, not included in the requirements of the agencies described above under
subsection (i) hereof), all which shall have been provided to Vetter by Radius,
for clarity, including, but not limited to, when specific to the Product.


1.22
    “Change Order” means a document containing a description of required
modifications and their effect on the scope, fees and timelines specified
herein.




─CONFIDENTIAL─
Page 4 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


1.23
    “Confidential Information” means any and all Information of a Party and/or
its Affiliates, which Information is, during the term of this Agreement, or was,
under any confidentiality or other agreement between Radius and Vetter or Vetter
Pharma existing prior to the Effective Date (e.g., the CDA and the DMSA), or
otherwise disclosed, including, but not limited to, Information which may have
been disclosed, prior to the Effective Date, and may not be covered by any such
confidentiality or other agreement, with the capitalized term “Information”
being information relating to business, trade finances, affairs, operations,
scientific and medical research, data, technical and technological information,
processes, including manufacturing processes and procedures and processes as may
be embodied or evidenced in formulae, manufacturing data, specifications and
other related documents, patents and patented designs, trade secrets,
copyrights, trademarks, industrial design, know-how, improvements, discoveries,
inventions, formulas, ideas, devices, products, writings, any intellectual
property and proprietary information relating to a product, as well as that
directly derived or resulting from any of the foregoing, and any information or
matter that a reasonable business person would or should deem confidential or
proprietary.


1.24
    “Completion Date” means the effective date of expiration or termination of
this Agreement.


1.25
    “Costs” means, collectively (except, for clarity, where “Costs” appears
within another defined term or within a section heading), damages, liabilities,
claims, suits, awards, judgments, costs and/or expenses, whether based on
product liability or otherwise, including any court costs and/or reasonable
attorneys’ fees.


1.26
    “Defective Product” has the meaning set forth in Section 6.6(a).


1.27
    “Delivery Assistance” means assistance provided by Vetter to Radius in
connection with [*] by Radius of the Cartridge, Pen or Finished Product at the
Facility, including, but not limited to, (i) addressing special shipping
requirements; (ii) obtaining licenses, official authorizations, clearances,
customs, any other documents and/or information, including security related
information that Radius or its Affiliates may require for export, import or
transport of the Finished Product to the final destination; (iii) making a
contract for transport and/or insurance; (iv) loading the packed Finished
Product in any container, collecting vehicle or other means of transport; (v)
managing sample storage (using a centrally controlled and monitored access
system) and shipment, data logging, shipment and storage under, and constant
monitoring of, certain temperature conditions.


1.28
    “Delivery Date” means the scheduled (as mutually agreed) date of delivery of
Product, as more fully described in Section 7.2.


─CONFIDENTIAL─
Page 5 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2




1.29
    “Demand” means Radius’ anticipated, to the best of its knowledge, demand for
the Cartridges, the Pens and/or the Finished Products, in a given period, as
communicated to Vetter.


1.30
    “Designated Country” means any country (other than the United States of
America, Canada, Australia, New Zealand, Switzerland, Norway, Liechtenstein,
Iceland, and any member nation of the European Union) designated in writing by
Radius to be a Designated Country, as set forth in and subject to Section
5.4(b).


1.31
    “DMSA” has the meaning set forth in the fourth whereas-clause.


1.32
    “Effective Date” means the date first written above.


1.33
    “EMA” means the European Medicines Agency of the European Union, and any
successor agency having substantially the same functions.


1.34
    “Equipment” means any equipment or machinery, including Radius Equipment,
used by Vetter Pharma in the Manufacturing.


1.35
    “Equipment Letter” means that certain letter agreement between the Parties
dated as of December 26, 2013, pursuant to which certain Radius Equipment was
procured by Vetter on behalf of Radius.


1.36
    “Facility” means the facility(ies) of Vetter Pharma, approved by Radius for
performance of the Services, and identified in the Quality Agreement.


1.37
    “FDA” means the Food and Drug Administration of the United States of
America, and any successor agency having substantially the same functions.


1.38
    “FDCA” means the United States Federal Food, Drug and Cosmetic Act, 21
U.S.C. §321 et seq., as amended from time to time.




─CONFIDENTIAL─
Page 6 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


1.39
    “Finished Product” means a Pen loaded with a Cartridge, in a labelled carton
with all applicable country-specific labelling.


1.40
    “Fixed Period” means the initial, earliest and binding period of each of
both Forecasts, namely (i) [*] for the Cartridges and the Pens; and (ii) [*] for
the Finished Products.


1.41
    “Flexible Period” means such period, of each of both Forecasts, immediately
following the Fixed Period, namely (i) [*] for the Cartridges and the Pens; and
(ii) [*] for the Finished Products.


1.42
    “Forecast” means written forecasts, showing Demand, both provided on a [*]
rolling basis broken down by [*] increments, namely one for the Cartridges and
the Pens, and one for the Finished Products, each covering each [*] of the
then-immediately succeeding[*].


1.43
    “Force Majeure” means a cause, an occurrence or an event that is unavoidable
by or beyond the reasonable control of the affected Party or its Affiliate,
including, without limitation, fire, flood, lightning, fog, storm, unusual
weather conditions, explosion, accident, earthquake, volcanic ash, embargo,
prohibition on import or export of the Vetter Materials, the Radius Materials,
the Cartridges, the Pens, the Finished Products and/or materials incorporated
therein or parts thereof, shortage of energy or raw material or any inability to
obtain any materials or shipping space, breakdown or delays of carriers or
shippers, default or delay by any supplier or sub-contractor or other events due
to internalization of operations and services typically and customarily provided
by a third party, epidemics, quarantines, war, acts of war (whether war be
declared or not), terrorism, insurrections, riots, civil commotion, any public
enemy, sabotage, invasion, strikes, stoppage of labor, lockout or any other
labor trouble, acts of God or acts, governmental or administrative act or
restraint or omissions, or delays in acting, by any governmental authority.


1.44
    “ [*]” means[*].


1.45
    “Gross Negligence” means gross negligence, as applicable hereto, under and
subject to Swiss law.


1.46
    “Improvements” means any and all discoveries, inventions, developments
(including, but not limited to, as part of the Services), modifications,
innovations, updates, enhancements, or improvements under, or rights (whether or
not protectable under patent,


─CONFIDENTIAL─
Page 7 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


trademark, copyright or similar laws) to, Technology, that are conceived,
discovered, invented, developed, created, made, generated or reduced to practice
in connection with this Agreement.


1.47
    “Manufacture” and “Manufacturing” means any steps, processes and activities
necessary to produce the Cartridge (by filling with the API (being part of the
Radius Materials), formulated by Vetter Pharma along with excipients or placebo
solution), to assemble the Pen (by loading the pre-assembled pen components
(being part of the Radius Materials), with the Cartridge, adding the dosing
mechanism, cartridge holder, and pen caps) and/or to produce the Finished
Product (by jointly secondary packaging both, the Cartridge and the Pen, and
adding country-specific labelling), including, without limitation,
manufacturing, processing, packaging, labeling, quality control testing,
stability testing, and storing, respectively, the Cartridge, the Pen and/or the
Finished Product, and Release hereunder to Radius.


1.48
    “Manufacturing Improvements” means Improvements to the extent relating to
any [*].


1.49
    “Manufacturing Process” means any and all processes and activities (or any
step in any process or activity) used or planned to be used by Vetter Pharma to
Manufacture, as evidenced in the Batch Documentation or Master Batch Record.


1.50
    “Market Launch Phase” means the period preceding and following market launch
of the Product, which period shall commence upon receipt of the first marketing
authorization for the Product granted by either the FDA or the EMA and expire
[*] calendar months thereafter.


1.51
    “Master Batch Record” means the document, proposed by Vetter and approved by
Radius, which defines the Manufacturing methods, test methods and other
procedures, directions and controls associated with the Manufacture and testing
of the Cartridges, the Pens and the Finished Products.


1.52
    “Negligence” means negligence (other than Gross Negligence), as applicable
hereto, under and subject to Swiss law.


1.53
    “Pen” means pen device components, delivered in sets of components to the
Facility by Radius, and further assembled by Vetter Pharma (including loading by
Vetter Pharma with a Cartridge, and adding the dosing mechanism, cartridge
holder, and pen caps).


─CONFIDENTIAL─
Page 8 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2




1.54
    “Pen Components Value” means, in Euros, [*] of Vetter’s price for such Pen,
excluding taxes, customs, fees and other duties, if any.


1.55
    “Planning Period” means the final and non-binding period, of each of both
Forecasts (for planning purposes only) immediately following the Flexible
Period, namely covering [*] for the Cartridges and the Pens, and [*] for the
Finished Products.


1.56
    “Product” means the Cartridge, the Pen, and/or the Finished Product, as the
context requires.


1.57
    “Product Costs” has the meaning set forth in Section 8.5.


1.58
    “Purchase Order” means a document duly signed by or on behalf of Radius,
which shall be binding and irrevocable and used only for ordering either the
Cartridges and the Pens, or the Finished Products, whether or not consistent
with the applicable Forecast, and/or for requesting an amendment of such
quantities, subject to the provisions of this Agreement, and/or for requesting
Delivery Dates; provided, however, no pre-printed or other term or condition
thereon, or in any confirmation from Vetter, shall have any force or effect, all
of which terms and conditions shall be null and void unless otherwise
specifically agreed in writing by and between the Parties and the provisions of
this Agreement shall be deemed incorporated therein and, for clarity, Purchase
Orders may be issued for filling the Cartridges and for assembling the Pens,
separately from those issued for the Finished Products.


1.59
    “Quality Agreement” and “QA” means a quality agreement, with respect to the
Manufacture and quality of the Cartridges, the Pens, and the Finished Product,
which quality agreement Vetter shall cause Vetter Pharma to enter into with
Radius, contained in a separate document but deemed an integral part of this
Agreement and incorporated herein by reference.


1.60
    “Radius Disclosed Manufacturing IP” has the meaning set forth in Section
9.1.


1.61
    “Radius Equipment” means the Equipment identified in Appendix A, being
provided to the Facility by Radius or purchased or otherwise acquired by Vetter
or Vetter Pharma at Radius’ costs and/or expenses.




─CONFIDENTIAL─
Page 9 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


1.62
    “Radius Improvements” means any and all Improvements that are[*].


1.63
    “Radius Indemnitees” has the meaning set forth in Section 12.1.


1.64
    “Radius Materials” means the materials procured and provided by Radius for
use by Vetter Pharma to Manufacture the Cartridges, the Pens, and the Finished
Product, namely the API, the pen device components sets, and certain labelling
materials.


1.65
    “Radius Technology” means (i) the Radius Materials and any intermediates,
components, and/or derivatives of the Radius Materials; (ii) the Specifications,
to the extent they (x) are specific to the API and/or to the Pens, and (y) do
not contain any Vetter Technology; and (iii) the Technology of Radius (x)
existing prior to the Effective Date; (y) developed or obtained thereafter by or
on behalf of Radius (from a source other than Vetter Pharma) independent of this
Agreement and without reliance upon any Confidential Information of Vetter
and/or any of its Affiliates; or (z) developed by or on behalf of Radius in
connection with this Agreement that is not Vetter Technology.


1.66
    “Recall” means actions taken by Radius to remove Finished Product from the
market.


1.67
    “Records” means records supporting the documentation required by Radius as
detailed in the Quality Agreement and all other Services performed hereunder.


1.68
    “Reduced Demand” means a reduction in such initial Demand, either for the
Cartridges and the Pens, or for the Finished Products, for the Fixed Period and
the Flexible Period combined, as set forth in the Forecast(s) applicable after
(but, as provided, to be issued by Radius to Vetter prior to) the end of the
Market Launch Phase, and each calendar year thereafter, which is more than the
greater of [*]or[*], compared to the Demand under (as measured by) the Purchase
Orders, either for the Cartridges and the Pens, or for the Finished Products,
actually placed during the [*]covered by such Fixed Period and Flexible Period
combined, to be reconciled once [*] in which such [*] ends.


1.69
    “Release” means, with respect to each Batch, the delivery by Vetter Pharma
to Radius, subject to Appendix 3 of the Quality Agreement, of the Certificate of
Analysis, the Certificate of Compliance.




─CONFIDENTIAL─
Page 10 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


1.70
    “Representative” has the meaning set forth in Section 3.1.


1.71
    “Reprocess” and “Reprocessing” means introducing a Cartridge,a Pen, or a
Finished Product back into the Manufacturing Process, and repeating appropriate
manipulation steps that are part of the established Manufacturing Process and,
for clarity, a continuation of a process step after an in-process control test
showing the process to be incomplete is not considered reprocessing.


1.72
    “Rework” and “Reworking” means subjecting a Cartridge, a Pen, or a Finished
Product to one or more Manufacturing Processing step(s) that is/are different
from the established Manufacturing Process.


1.73
    “Services” means the Manufacturing and/or other services described herein
and/or in the Quality Agreement.


1.74
    “Shortfall” means a reduction in such initial Demand, either for the
Cartridges and the Pens, or for the Finished Products, for the Fixed Period and
the Flexible Period combined, as set forth in the Forecast(s) applicable after
(but, as provided, to be issued by Radius to Vetter prior to) the start of the
Market Launch Phase for one (1) calendar year thereafter, which is more than the
greater of [*] or [*], compared to the Demand under (as measured by) the
Purchase Orders actually placed during the [*] covered by such Fixed Period and
Flexible Period combined, to be reconciled [*] in which such [*] ends.


1.75
    “SOPs” means the standard operating procedures of Vetter Pharma applicable
to the Services.


1.76
    “Specifications” means the agreed specifications, consisting of, but not
limited to, a list of tests, references to any analytical procedures and
appropriate acceptance criteria which are numerical limits, ranges or other
criteria for tests described to establish a set of criteria, label content,
serialization where required, and aggregation when serialized, to which the
Manufacture, at any stage, should conform to be considered acceptable that are
provided by or approved by Radius, as such specifications are amended or
supplemented from time to time by the Parties in writing, and mutually agreed by
the Parties in accordance with Section 4(2) of the Quality Agreement and which,
for clarity, shall include, as hereunder agreed, any regulatory requirements and
cGMP specific to the Cartridge, the Pen, or the Finished Product.




─CONFIDENTIAL─
Page 11 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


1.77
    “Standard” means cGMP (if applicable), all other Applicable Vetter Law, the
Manufacturing Process, the Specifications and the terms of this Agreement
applicable to the Manufacture of the Cartridges, the Pens, or the Finished
Products, respectively.


1.78
    “Swissmedic” means the Swiss Agency for Therapeutic Products, and any
successor agency having substantially the same functions.


1.79
    “Target Yield” has the meaning set forth in Section 4.8(d).


1.80
    “Technology” means any and all Confidential Information, and any and all
patents, patent applications, methods, techniques, trademarks, trade secrets,
copyrights, industrial designs, know-how, data and other intellectual property
of any kind (whether or not patentable, registered or otherwise protectable
under patent, trademark, copyright or similar laws), and any Improvements
thereto.


1.81
    “Transition Compensation” means justifiable costs and/or expenses incurred
by Vetter and/or Vetter Pharma in connection with the performance of any
mutually agreed activities beyond the original scope of this Agreement that
arise out of any assignment or transfer of this Agreement by Radius pursuant to
Section 15.4, which costs and/or expenses and activities shall be negotiated in
good faith and mutually agreed upon in advance by Vetter on the one hand and
Radius or such Assignee, Acquirer or Affiliate of Radius on the other hand and,
for clarity, Vetter shall have no obligation to undertake any such additional
activities without Vetter’s prior agreement, which shall not be unreasonably
withheld, it being agreed and understood by Radius that Vetter would be acting
reasonably if Vetter refused to undertake any such additional activities in the
event not all requirements, as applicable, of Article 10 and/or Section 15.4 are
satisfied, except if addressed by other means as agreed to by Vetter in
furtherance of such good faith discussions.


1.82
    “Vetter Indemnitees” has the meaning set forth in Section 12.2.


1.83
    “Vetter Materials” means any and all materials, supplies and other
components (other than the Radius Materials), as listed in the Specifications
and provided or procured by Vetter to be used by Vetter Pharma in the
performance of Services.


1.84
    “Vetter Pharma” means Vetter Pharma-Fertigung GmbH & Co. KG, an Affiliate of
Vetter duly organized and existing under the laws of Germany, having its
principal place of business at Schützenstraße 87, 88212 Ravensburg, Germany.


─CONFIDENTIAL─
Page 12 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2




1.85
    “Vetter Technology” means (i) the Specifications, to the extent they (x) are
not specific to the API and/or to the Pens, and (y) contain Vetter Technology;
as well as (ii) the Technology of Vetter (x) existing prior to the Effective
Date; or (y) developed or obtained thereafter without use of, reference to, or
reliance upon the Confidential Information of Radius, Radius Materials (except
to the extent such mere use of the Radius Materials results in a Manufacturing
Improvement), or Radius Technology.


1.86
    “Willful Misconduct” means willful misconduct, as applicable hereto, under
and subject to Swiss law.


2.    Engagement of Vetter.


2.1    Services. Radius wishes to engage Vetter to have the Services performed
for Radius and to supply the Products to Radius or a designee of Radius, in
accordance with the terms of this Agreement. Vetter agrees to have such Services
timely performed and to supply the Products ordered by Radius, it being
understood and agreed that the Services shall be subcontracted by Vetter to
Vetter Pharma and be performed by Vetter Pharma, all as set forth and more fully
described in this Agreement and/or the Quality Agreement. Documents relating to
the Services hereunder, including, without limitation, Specifications,
proposals, quotations and any other relevant documentation, shall only be
effective if attached hereto or to the Quality Agreement. Vetter shall cause
Vetter Pharma to perform the Services specified herein, or in the Quality
Agreement, as may be amended by any applicable Change Order, and in accordance
with and subject to the terms and conditions of this Agreement.


2.2    Quality Agreement. The QA shall be in effect contemporaneously with the
term of this Agreement, and govern all activities delegated by Vetter to Vetter
Pharma hereunder or pursuant hereto in respect of the Manufacture and quality of
the Cartridges, the Pens and/or the Finished Products; provided, however, that
the QA will remain in effect until all Manufactured and Released Product has
reached its expiration date plus one (1) additional year. For clarity, any
breach by Vetter Pharma of the Quality Agreement shall be deemed a breach by
Vetter of this Agreement, and shall be subject to Section 11.5 and Article 14
hereof.


2.3    Conflict. If there is any conflict, discrepancy, or inconsistency between
the terms of this Agreement and any provision of the Quality Agreement, or any
Purchase Order, or other document or form used by the Parties, the terms of the
Quality Agreement shall exclusively govern and control any and all
quality-related matters regarding the Services, whereas this Agreement shall
exclusively govern and control any and all other matters.


2.4    Other Source. Vetter will not, and will cause Vetter Pharma to not
perform Services or supply Cartridges, Pens, or Finished Product to any third
party. Nothing in this


─CONFIDENTIAL─
Page 13 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


Agreement shall restrict Radius from purchasing manufacturing services,
cartridges, pens, or finished product from another source.


3.Performance of Services.


3.1
    Representatives. Each Party shall appoint an employee to primarily perform
the day-to-day interactions with the other Party for the Services (each, a
“Representative”), who shall be identified in the Quality Agreement. The
Representative shall be a person with direct involvement in the Services and
sufficient seniority to resolve issues as they arise. For clarity, a
Representative of Vetter may be an employee of Vetter Pharma, and vice-versa.
Each Party may change its Representative by providing written notice to the
other Party in accordance with Section 15.3; provided, however, that each Party
shall use commercially reasonable efforts to provide the other Party with at
least five (5) calendar days’ prior written notice of any change in its
Representative for the Services. Except for notices or communications required
or permitted under this Agreement, which shall be subject to Section 15.3, or
unless otherwise mutually agreed by the Parties in writing, all communications
between Vetter and Radius regarding the conduct of the Services shall be
addressed to or routed directly through the Parties’ respective Representatives.


3.2    Communication. The Parties shall hold project team meetings via telephone
conferences or in person, on a periodic basis as agreed upon by the
Representatives, any such agreement not to be unreasonably delayed.


3.3    Subcontracting.


(a)
    Except as expressly provided herein, Vetter may not delegate any of its
obligations to any third party, including, but not limited to, any Affiliate of
Vetter, to have performed any of its obligations under this Agreement, without
the prior written consent of Radius to be set forth in a separate written
amendment of this Agreement, to address, without limitation, responsibility and
liability for performance or non-performance of such third party and audit and
inspection of such third party; provided, however, that Vetter may cause
internal logistic and warehousing operations to be performed by[*], and that
Vetter is and shall be permitted to delegate to Vetter Pharma as provided in
Section 2.1. Neither [*] nor Vetter Pharma shall be permitted to further
delegate any obligations. Radius may not delegate any of its payment or other
obligations to any third party, including, but not limited to, any Affiliate of
Radius, to have performed any of its obligations under this Agreement, without
the prior written consent of Vetter; provided, however, that Vetter shall not
unreasonably withhold such consent and shall, upon request of Radius, negotiate
in good faith appropriate amendment(s) to this Agreement to allow direct
ordering and payment by any of the Radius Affiliates, instead of Radius, under
this Agreement.


(b)    Vetter shall be, as herein provided, solely responsible for the
performance or non-performance of Vetter Pharma and/or[*], and for costs,
expenses,


─CONFIDENTIAL─
Page 14 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


damages, and/or losses of any nature arising out of such performance or
non-performance as if by Vetter itself under this Agreement. Vetter shall cause
Vetter Pharma and [*] to be bound by, and to comply with, the terms of this
Agreement, as applicable, including, without limitation, all confidentiality,
intellectual property, quality assurance, regulatory and other obligations and
requirements of Vetter set forth in this Agreement (including the Quality
Agreement).


(c)    Vetter Pharma and [*] shall be subject to all of the audit and inspection
provisions of Section 5.2 and Section 11.3(b); provided, however, Radius shall
give as much advance notice as possible of any such audit and/or inspection.
Vetter agrees to cause Vetter Pharma and [*] to satisfy all of the obligations
set forth in this Agreement and Vetter shall be responsible for actions and
omissions of Vetter Pharma and [*] as if Vetter itself was performing or not
performing, respectively, any such Services.


3.4    Timeliness. Vetter shall, and shall cause Vetter Pharma to, use
commercially reasonable efforts to satisfy the timelines set forth herein.
Without limiting Vetter’s obligation to timely perform its obligations under
this Agreement, Vetter shall, without undue delay, notify Radius if, at any time
during the term of this Agreement, Vetter or Vetter Pharma has reason to believe
that Vetter Pharma will be unable to perform or complete the Services in a
timely manner as herein set forth.


3.5    Regular Forecasts, Market Launch Phase, Post-Market Launch Phase,
Purchase Orders, Purchase Order Cancellations/Postponements.


(a)
    Regular Forecasts. Radius shall provide Vetter with the Forecast in writing,
beginning with[*], which shall thereafter, on a [*] rolling basis during the
term of this Agreement [*], be updated. Each Forecast shall show the Demand, to
be covered by Purchase Orders for the Fixed Period, and the Demand for the
Flexible Period and Planning Period. Radius shall also give Vetter, in January
of each year during the term of this Agreement (but in 2016, in[*]), a forecast
showing the anticipated Demand for the then-immediately succeeding [*] year
period, which shall be non-binding and shall form the basis for mutual planning
purposes only.


(b)
    Market Launch Phase; Shortfall. Each Party understands that short-term
demand may fluctuate significantly during the Market Launch Phase. Vetter shall
use commercially reasonable efforts to meet changing Demand, whether an incease
or decrease, in accordance with the terms herein contained; provided, however,
that, during the Market Launch Phase, in the event of a Shortfall, Radius shall
pay to Vetter, as compensation for unused Manufacturing capacity reserved (under
Purchase Orders that have not been placed but that should have been placed, in
accordance with the provisions hereof), due thirty (30) calendar days after the
invoice date (receipt of readily available funds by Vetter), an amount equal to
[*] of the net revenue that Vetter would have received from the sale of the
Shortfall to Radius; provided, however, Vetter shall use its commercially
reasonable efforts to


─CONFIDENTIAL─
Page 15 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


determine alternative use of the cGMP manufacturing space scheduled to be used
for Radius but which becomes available due to any Shortfall, and if so
successfully determined, and actually used by Vetter Pharma, any payments due
under this Section that are associated with such Shortfall shall be reduced by
the amount of revenue generated by Vetter from such alternative use (taking into
account costs and/or expenses incurred by Vetter, as prior thereto in good faith
negotiated among the Parties, in connection with acquiring and/or transitioning
to such alternative use); and, provided further, however, in no event shall any
such reduction result in a refund or credit to Radius.


(c)    Post-Market Launch Phase; Reduced Demand. After the Market Launch Phase,
Vetter shall use commercially reasonable efforts to meet changing Demand,
whether an incease or decrease, in accordance with the terms herein contained;
provided, however, that, in the event of a Reduced Demand, Radius shall pay to
Vetter, as compensation for unused Manufacturing capacity reserved (under
Purchase Orders that have not been placed but that should have been placed, in
accordance with the provisions hereof), due thirty (30) calendar days after the
invoice date (receipt of readily available funds by Vetter), an amount equal to
[*] of the net revenue that Vetter would have received from the sale to Radius
of the Reduced Demand; provided, however, Vetter shall use its commercially
reasonable efforts to determine alternative use of the cGMP manufacturing space
scheduled to be used for Radius but which becomes available due to any Reduced
Demand, and if so successfully determined, and actually used by Vetter Pharma,
any payments due under this Section that are associated with such Reduced Demand
shall be reduced by the amount of revenue generated by Vetter from such
alternative use (taking into account costs and/or expenses incurred by Vetter,
as prior thereto in good faith negotiated among the Parties, in connection with
acquiring and/or transitioning to such alternative use); and, provided further,
however, in no event shall any such reduction result in a refund or credit to
Radius.


(d)    Purchase Orders. On or before the fifth (5th) business day of each [*]
during the term of this Agreement, Radius shall give and place with Vetter, on a
rolling [*] basis, Purchase Orders for at least [*], and, during the Market
Launch Phase, for at least[*], of the Demand forecasted for the Flexible Period
that has then-become the Fixed Period. For clarity, Purchase Orders for less
than the amount described in the preceding sentence shall not result in any
obligation of Radius to compensate Vetter other than as set forth in Section
3.5(b) or Section 3.5(c), as applicable. Purchase Orders specifying the
quantities of either the Cartridges and the Pens, or of the Finished Products,
as applicable, and delivery date desired by Radius, shall be placed by Radius at
least [*] prior thereto, for Cartridges and Pens, or [*] prior thereto for
Finished Product, following approval of the Forecast. The Demand for the Fixed
Period, if in accordance with Section 3.5, shall be deemed, subject to Section
3.5(e) below, to be ordered by a binding Purchase Order that does not need to be
accepted by, and cannot be rejected by, Vetter. Purchase Orders for Demand not
in accordance with Section 3.5 shall be confirmed or rejected by Vetter, in its
sole discretion, by notice in writing to Radius within ten (10) business days of
receipt of the respective Purchase Order. If a Purchase Order is provided by an
authorized representative of Radius, Vetter may fully rely thereon without
independent investigation and such Purchase Order, if and as confirmed by
Vetter, shall be


─CONFIDENTIAL─
Page 16 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


valid for the purpose of confirming quantities and Delivery Dates of either the
Cartridges and the Pens, or the Finished Products.


(e)    Purchase Order Cancellations/Postponements. Should (i) Radius cancel any
Purchase Order already placed with Vetter by Radius, or postpone Manufacture
that has been scheduled by Vetter based on any Purchase Orders (or parts
thereof), subject to the reduction allowance for Radius as set forth in Section
3.5, for any reason other than as set forth in Section 7.3, in Section 15.1
(Force Majeure) or Vetter’s material breach of this Agreement as set forth in
Section 14.3(ii); or (ii) the Radius Materials not be available for Manufacture
at the Facility at least twelve (12) calendar days before the date set by Vetter
for certain Manufacture, then, in either of the foregoing cases, Vetter shall
cause its Affiliate Vetter Pharma to use commercially reasonable efforts to, as
the case may be, use such capacity, not used for Radius based on such
cancellation of a Purchase Order, for another customer of Vetter, or to
reschedule, according to its capacity, in consideration of the Demand, such
Manufacture postponed; provided, however, if Vetter is not able to have such
capacity used for another customer of Vetter or to reschedule such postponed
Manufacture, Vetter shall invoice Radius, and Radius shall pay to Vetter, due
thirty (30) calendar days after the invoice date (receipt of readily available
funds by Vetter), compensation for unused Manufacturing capacity, according to
the following chart:


Notification of cancellation or postponement occurring, prior to the scheduled
Release date:
Compensation (in percent of Vetter’s price per each[*], up to the [*]):
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]



Notification of cancellation or postponement occurring, prior to the scheduled
packaging Release date:
Compensation (in percent of Vetter’s price per each secondary packaging):
[*]
[*]
[*]
[*]
[*]
[*]



3.6    Continuous Improvements.


(a)    Continuous Efforts. Each Party agrees to pursue a mutual strategy to seek
ways of improving the Manufacturing performance and to reduce the costs and/or
expenses to Manufacture the Cartridges, the Pens, and/or the Finished Products.
The goal is to develop mutually agreed improvement targets and key performance
indicators, against which performance shall be measured and monitored by the
Parties. The results shall be shared to allow performance assessment and to
support a process to identify areas for improvement.[*].




─CONFIDENTIAL─
Page 17 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


(b)    Disputes. Any disputes in the course of applying the principle of
continuous improvement (including any financial participation of either Party)
shall, if not amicably resolved within thirty (30) calendar days, be submitted
to an independent mediator appointed by the Parties. Radius and Vetter shall
each ensure that such independent mediator is bound by obligations of
confidentiality at least as restrictive as those set forth herein. The
independent mediator shall (i) also be an independent certified public
accountant; (ii) not have been employed by either Party for a period of ten (10)
years prior to the Effective Date; (iii) have experience in the pharmaceutical
industry, preferably in the field of contract manufacturing (sterile pre-filling
of syringes and the outsourcing thereof); and (iv) decide within further thirty
(30) calendar days. The Parties shall share the costs and/or expenses of the
mediator, proportionally based on the outcome of the claim; provided, however, a
fully unsuccessful Party (compared to its claim) shall carry the entirety of
such costs and/or expenses.


4.
Materials and Equipment.



4.1    Supply of Vetter Materials.


(a)    Procurement. Vetter shall procure and supply all Vetter Materials, in
accordance with the provisions below, the Specifications and the QA.


(b)    Ordering and Obsoleteness. Based on the Fixed Period of any Forecast (or,
to the extent commercially practicable, on any updates), Vetter may place, in
accordance with reasonable and customary business practices, binding orders for
Vetter Materials. Radius shall be responsible and liable, and Vetter shall
invoice Radius, and Radius shall pay to Vetter, due thirty (30) calendar days
after the invoice date (receipt of readily available funds by Vetter),
compensation for any related costs and/or expenses incurred by Vetter and/or any
of its Affiliates, including, but not limited to, costs and/or expenses related
to storage and disposal of, and staff planning and working capital costs and/or
expenses for, any excess and/or obsolete Vetter Materials reasonably ordered,
not being fit for use due to (i) Reduced Demand; (ii) cancellation or
postponement of any Purchase Orders, except if Radius paid to Vetter
compensation for unused Manufacturing capacity under Section 3.5(e); (iii)
changes requested by Radius to the Specifications or the specifications of any
Vetter Materials; or (iv) termination of this Agreement by Radius other than for
Vetter’s breach. If requested, Radius shall provide Vetter with a written
authorization to purchase any Vetter Materials. Notwithstanding anything to the
contrary in the foregoing in this subsection, Vetter shall cause Vetter Pharma
to use commercially reasonable efforts to use, if possible, such Vetter
Materials for another customer of Vetter.


(c)    Safety Stock. Vetter shall cause Vetter Pharma to keep an additional
rolling safety stock at the Facility of Vetter Materials, at the costs and/or
expenses of Radius (for clarity, such additional rolling safety stock in
addition to the Vetter Materials procured under Section 4.1(b), the latter of
which Vetter Materials being such which are (only) equal to at least [*] of the
volume of the Fixed Period and the Flexible Period, which shall be kept as
regular rolling safety stock, for free and at no costs and/or expenses of
Radius). Vetter shall


─CONFIDENTIAL─
Page 18 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


use commercially reasonable efforts to procure and validate, especially if the
Demand should be in excess of [*] Finished Products per the Fixed Period and the
Flexible Period, a second (2nd) source of Vetter Materials critical for the
security of the supply chain (and if there should be more than one (1) supplier
available for the procurement of Vetter Materials, the Parties shall mutually
agree on which of them to choose; provided, however, that if two (2) or more
suppliers are considered equal, Vetter may choose at its sole discretion). The
Parties shall periodically review, and may decide on an adjustment of, the
safety stock levels and storage period, at the costs and/or expenses of Radius.
If Radius desires a safety stock of Vetter Materials equal to a volume higher
than the foregoing, Vetter shall either cause third party suppliers to keep an
additional rolling safety consignation stock, if feasible and available for
free, or cause Vetter Pharma to keep a higher volume, only against down payment
by Radius which shall be refundable (or credited against amounts otherwise owed
by Radius) as of winding down of such safety stock, all as separately agreed by
and between the Parties in writing. Vetter shall cause Vetter Pharma to wind
down such safety stock upon termination of this Agreement as mutually agreed
with Radius. Radius shall reimburse Vetter under this Section within thirty (30)
calendar days of the date of Vetter’s respective invoice.


4.2    Supply of Radius Materials. Radius shall timely provide, or shall cause
to be timely provided, to the Facility (at the address notified by Vetter), the
Radius Materials, all in accordance with the Quality Agreement. The Radius
Materials shall be supplied to the Facility as directed by Vetter, free of
charge and at the risk of Radius, including with respect to any applicable
transport insurance. Such delivery shall include quality certificates for the
Radius Materials as set forth in the Quality Agreement, upon which certificates
Vetter and/or any of its Affiliates may fully rely without further
investigation.


4.3    Delayed Materials Supply. Radius and Vetter shall each use commercially
reasonable efforts to ensure that sufficient quantities of the Radius Materials
(in the case of Radius) and the Vetter Materials (in the case of Vetter, by
procuring the necessary amount, and replenishing the safety stock, under Section
4.1) are supplied to the Facility as are required to properly undertake the
necessary preparations for the Services and to timely fulfill the tasks set
forth herein.


(a) Delayed Radius Materials. If insufficient quantities of the Radius Materials
are delivered or any insufficiency results due to the Radius Materials having
been damaged or delayed in transit (or delayed due to any other circumstances
prior to the delivery of same), Radius shall arrange for the timely supply of
sufficient additional quantities of the relevant Radius Materials to enable
Vetter to meet the obligations herein. Radius shall not be in breach of this
Agreement and, subject to the provisions regarding Force Majeure hereunder, a
delay in meeting other relevant obligations under this Agreement shall be
excused, to the extent Radius is, despite exercising commercially reasonable
efforts, unable to timely procure sufficient and satisfactory supplies of the
Radius Materials due to Force Majeure, and such Force Majeure has caused a
failure to perform. Any delay in the Services arising from inadequate delivery
of the Radius Materials (whether such delay is based on inadequacy of quality,
quantity or otherwise) (herein, “delay”) shall postpone any Delivery Date
requested by Radius and previously confirmed by Vetter until such other date
that Vetter


─CONFIDENTIAL─
Page 19 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


may reasonably determine in its sole reasonable discretion, after good faith
consultation with Radius, taking into account such factors as Facility capacity
and other production commitments. The Parties shall negotiate in good faith any
additional charges which may arise due to rescheduling caused by a delay in
delivery of Radius Materials.


(b) Delayed Vetter Materials. If insufficient quantities of the Vetter Materials
are delivered or any insufficiency results due to the Vetter Materials having
been damaged or delayed in transit (or delayed due to any other circumstances
prior to the delivery of same), Vetter shall arrange for the timely supply of
sufficient additional quantities of the relevant Vetter Materials, to enable
Vetter to meet the obligations herein. Neither Vetter nor Vetter Pharma shall be
in breach of this Agreement and, subject to the provisions regarding Force
Majeure hereunder, a delay in meeting other relevant obligations under this
Agreement shall be excused, to the extent Vetter or Vetter Pharma, as the case
may be, is, despite exercising commercially reasonable efforts, unable to timely
procure sufficient and satisfactory supplies of the Vetter Materials due to
Force Majeure, and such Force Majeure has caused a failure to perform. Any delay
in the Services arising from inadequate delivery of the Vetter Materials
(whether such delay is based on inadequacy of quality, quantity or otherwise)
(herein, “delay”) shall postpone any Delivery Date until such other date that
Vetter may reasonably determine in its sole reasonable discretion, after good
faith consultation with Radius, taking into account (but, for clarity, not with
respect to a delay caused by a breach of Vetter under Section 4.1(a)), such
factors as Facility capacity and other production commitments. The Parties shall
negotiate in good faith any rescheduling caused by a delay in delivery of Vetter
Materials that is not caused by a breach of Vetter under Section 4.1(a). The
Parties shall mutually agree on any rescheduling caused by delay of Vetter
Materials, and Vetter shall assist Radius in pursuing any rights existing
against such third party supplier of the Vetter Materials, as set forth in
Section 4.9.


4.4    Inspection. On each delivery of any of the Radius Materials and Vetter
Materials, Vetter shall (or shall ensure that Vetter Pharma shall) (i) visually
inspect, as set forth in the QA, each shipment for apparent physical defects and
damage to the exterior packaging; (ii) as set forth in the QA, test, depending
on the nature of the materials and the testing history, the Radius Materials,
and test the Vetter Materials; and (iii) check each shipment, to confirm or to
not confirm, that a valid Certificate of Analysis and other appropriate shipping
documentation was contained.[*].


4.5
         Limitations. Vetter agrees, and shall cause Vetter Pharma (i) to
account for all Radius Materials; (ii) not to provide Radius Materials to any
third party without the express prior written consent of Radius, except as
provided in the Quality Agreement with respect to approved testing laboratories;
(iii) not to use Radius Materials for any purpose other than conducting the
Services, including, without limitation, not to analyze, characterize, modify or
reverse engineer any Radius Materials or take any action to determine the
structure or composition of any Radius Materials unless required pursuant to the
Quality Agreement; and (iv) to destroy or return to Radius all unused quantities
of Radius Materials according to Radius’ written directions.


─CONFIDENTIAL─
Page 20 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2




4.6    Information Requirements. Radius shall provide a material safety data
sheet with respect to the API and the Finished Product, including, without
limitation, all chemical, pharmaceutical and/or biopharmaceutical compositions
thereof and, to the extent reasonably known, any impact and interaction thereof
on all other materials to be used in the Services. If the provision of any such
information has the effect, including any result of having to take additional
security or safety precautions, of increasing the costs and/or expenses in
performing obligations under the Quality Agreement or hereunder, Vetter shall
inform Radius thereof. Radius shall specifically inform Vetter if the Radius
Materials require any special handling or processing. Each Party shall meet all
of its respective notice and information requirements set forth herein and/or in
the Quality Agreement; provided, however, it being understood and agreed that
neither Vetter nor any of its Affiliates shall have any responsibility or
liability, including for Radius’ failure to provide accurate and required
information for the Services, if the Product has been Manufactured in accordance
with the Standard.


4.7    Ownership of Radius Materials. Radius shall at all times retain title to
and ownership of the Radius Materials, and any intermediates and components of
Radius Materials (including as part of the Cartridges, the Pens, any work in
progress, or the Finished Products). Except as otherwise expressly set forth in
this Agreement and subject thereto, Radius shall be and remain responsible and
liable for the Radius Materials and for the quality thereof. Radius may, in its
sole discretion, provide adequate all risk-insurance for the Radius Materials
(whether or not included as part of the Cartridges, the Pens, any work in
progress, the Finished Products or otherwise), and for all shipment and storage
of any thereof, in an amount and on terms satisfactory to Radius.


4.8    Storage; Inspection; API Yield; Materials Value.


(a)
    Storage. Vetter shall cause Vetter Pharma to provide, within the Facility,
an area or areas where the Radius Materials, the Cartridges, the Pens, the
Finished Product (including any intermediates and components thereof, and any
work in progress) are segregated and stored in accordance with the
Specifications and cGMP, and in such a way as to be able, at all times, to
clearly distinguish such materials from products and materials belonging to
Vetter Pharma, or held by Vetter Pharma for a third party’s account. All Radius
Materials, Cartridges, and Pens shall be stored at the Facility, at no costs
and/or expenses payable by Radius except if for longer than [*] after the
Release, in which event [*] per calendar month per pallet of the API (before
manufacture) or the pen device components, and [*] per calendar month per pallet
of the Cartridges and the Pens shall be due for such extended storage, due
thirty (30) calendar days after being separately invoiced. The following storage
conditions shall be maintained:

API (before Manufacture):            [*]
Cartridges, Pens, and Finished Product:    [*]
Pen device components:            [*]



─CONFIDENTIAL─
Page 21 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2



        (b)    Surplus; Miscellaneous. Vetter shall notify Radius in writing of
any surplus of the Radius Materials and any such surplus shall, if not usable
for the Manufacture, be disposed of, returned to Radius or otherwise handled,
all as reasonably directed by and at the costs and/or expenses of Radius. Vetter
shall, and shall cause Vetter Pharma to, keep the Radius Materials, the Finished
Product, any intermediates and components of any Radius Materials or the
Finished Product, and any work in progress, free and clear of any liens or
encumbrances. Vetter shall cause Vetter Pharma to, at all times, take such
reasonable measures as are required to protect the Radius Materials, the
Finished Product, any intermediates and components of any Radius Materials or
the Finished Product, the Radius Equipment, and any work in progress, from risk
of loss or damage at all stages of the Manufacturing Process.


(c)Inspection. Upon written request of Radius, Vetter shall provide Radius with
copies of a computerized inventory list, generated in accordance with the SOPs,
in respect of the Radius Materials, Vetter Materials, Cartridges, Pens,
work-in-process, or Finished Product stored at the Facility. Radius may choose,
upon prior written notice, to perform one (1) physical inventory inspection per
calendar year (other than for cause), upon such date as may be mutually agreed
upon. Vetter shall bear any costs and/or expenses thereof, including, but not
limited to, such of Vetter Pharma personnel. Based on said computerized
inventory list, Radius shall, within such prior notice, indicate which specific
pallets (including cooled or frozen API) are intended to be physically checked,
on a random basis and during normal business hours. Any inspection made on a
Monday, Tuesday, Wednesday, Thursday or Friday shall not exceed a total number
of ten (10) pallets stored at the Facility. The Parties shall also mutually
agree on the actual inspection schedules; provided, however, with respect to any
inspection in excess of ten (10) pallets, and especially of all (100%) Finished
Products, Radius agrees that any such inspection will most likely have to occur
on a Saturday, with the actual schedule thereof to be reasonably accepted by
Vetter in writing; however, further provided, Vetter agrees that any such
inspection shall [*] only occur upon prior mutual agreement between the Parties
clarifying the other conditions thereof. The members of the inspection team
shall be pre-agreed, and approved by Vetter. Radius shall ensure that the
members of Radius’s inspection team shall be bound by obligations of
confidentiality at least as restrictive as those set forth herein (and any
breach whereof shall be deemed breach by Radius). The inspection team of Radius
shall at all times be accompanied by members of Vetter’s personnel, and not be
divided into sub-teams. Any inventory inspection shall be conducted in
accordance with cGMP.


(d)
    API Yield. The Parties shall evaluate and mutually determine an acceptable
target yield, for each calendar year during the Term, after the Manufacture of
the first [*] initial Batches of Cartridges Manufactured hereunder, taking into
account, fixed and flexible losses, including samples, pre-flush (forerun)
volume, overfill and second in-line filter; provided, however, [*] shall, as a
buffer, be deducted therefrom (in percent, the “Target Yield”). Until the Target
Yield is established, Radius shall be responsible for the costs and/or expenses
with respect to all of such API used in excess of an Actual Yield of[*], in the
aggregate, with


─CONFIDENTIAL─
Page 22 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


respect to the first [*] initial Batches of Cartridges Manufactured hereunder,
and any other costs and/or expenses incurred by Radius in respect thereof, and
Vetter shall be responsible to compensate Radius, at the API Value, for an
Actual Yield less than[*], in the aggregate, in respect of such first [*]
initial Batches of Cartridges Manufactured hereunder as mentioned above, and
costs and/or expenses incurred in respect thereof. Once established, the Target
Yield shall be reviewed and re-calculated[*], at the business review meetings of
Radius and Vetter, and an update thereof may be agreed by Parties from time to
time through good faith negotiations, taking into account the previous year’s
performance, process enhancements, improvements and changes, cGMP, SOPs and all
other relevant circumstances; provided, however, that (i) the Target Yield shall
never be less than[*], in the[*]; (ii) the Target Yield shall not be reviewed or
re-calculated, as the case may be, but instead not apply at all, if the
Manufacture of the Cartridges has been halted or interrupted for a period of [*]
or more, or if, in any calendar year, less than one (1) commercial Batch has
been Manufactured; (iii) Vetter Pharma’s previous performance shall not be
determinative and shall not by itself set any precedence for such review, good
faith negotiations, and agreement. The Parties shall, after the end of each
calendar year, mutually determine and agree on the total actual amount of API
used in that calendar year and on the Actual Yield. To the extent that the
Actual Yield is equal to, or greater than, the Target Yield, all use of API, and
all costs and/or expenses incurred in respect thereof, shall be borne by Radius.
If the Actual Yield should be less than the Target Yield, in the[*], Vetter
shall reimburse Radius for such excess use of API, multiplied by the API Value,
subject to the Annual Cap. Any Defective Product that is subject to compensation
according to Section 6.6 shall not be part of the yield calculation.


(e)
    Losses; Materials Value. Vetter shall, without undue delay, notify Radius if
at any time Vetter or Vetter Pharma believes that any work in progress, Finished
Product or Radius Materials, or any intermediates and components of any work in
progress, Radius Materials or Finished Product, have been damaged, lost or
stolen during use, storage or handling thereof (as not being part of the
Manufacture of the Cartridges or Pens). Vetter and/or Vetter Pharma shall have
no responsibility or liability to Radius (or any third party on behalf of
Radius) for any damage, loss, or theft of the Radius Materials (whether included
as part of the work in progress or Finished Product or otherwise), except to the
extent that such damage, loss, or theft is due to the (i)[*], and is not
coverable by an all-risk property insurance (whether or not purchased by Radius,
in its sole discretion, as referred to in Section 4.7), in which event the only
liability of Vetter and/or Vetter Pharma shall be for Vetter to compensate
Radius for any such damage, loss or theft of the Radius Materials, [*], subject
to the Annual Cap; or (ii) Willful Misconduct of Vetter or Vetter Pharma, in
which event the only liability of Vetter and/or Vetter Pharma shall be for
Vetter to compensate Radius for any such damage, loss or theft of the Radius
Materials by their respective replacement value. If insufficient quantities of
Radius Materials remain at the Facility to Manufacture a Batch, following any
such damage, loss, or theft, Vetter shall, following re-supply of the Radius
Materials by Radius, cause Vetter Pharma to Manufacture, at Vetter’s costs
and/or expenses, the affected Batch as soon as reasonably possible, but within
three (3) months at the latest.
 


─CONFIDENTIAL─
Page 23 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


4.9    Vetter’s Liability for Radius Materials, Third Party Materials and/or
Third Party Services. Except as otherwise expressly set forth herein and subject
thereto, Vetter, whether for itself and/or Vetter Pharma, shall not be
responsible or liable for any [*] (other than performed by Vetter Pharma or[*],
as referred to in Section 3.3, for which Vetter shall be liable as in this
Agreement provided), but Vetter shall transfer, or cause to be transferred, to
Radius, any warranties as received, if any, in respect of any of the foregoing,
and Vetter itself shall, if any such warranties should not be transferrable,
enforce its agreements with such third parties, and shall otherwise assist
Radius in Radius pursuing any such warranties or other remedies as may be
available under such agreements between Vetter and/or Vetter Pharma and such
third party.


4.10    Equipment.


(a)Procurement. Vetter shall procure and supply all Equipment necessary to
perform the Services, except that Radius shall be responsible for providing the
Radius Equipment. The Equipment Letter shall continue to govern the purchase and
qualification testing of Radius Equipment procured thereunder. Vetter and Vetter
Pharma shall only use the Radius Equipment for the Services performed for Radius
unless Radius has otherwise given its prior written consent. Vetter shall cause
Vetter Pharma to identify the Radius Equipment as the property of Radius.


(b)Maintenance. Vetter shall cause Vetter Pharma to, at all times, maintain the
Radius Equipment, at Vetter’s cost and/or expense, in accordance with all
applicable cGMP, and German manufacturing guidelines, laws and regulations (and
manufacturer or supplier instructions, except if in conflict with the
foregoing), and Radius-approved cleaning validation processes, and consistent
with German industry standards for equipment used in connection with the
manufacture and supply of pharmaceutical products; provided, however, that
Radius shall be responsible for (i) any individual maintenance costs and/or
expenses greater than [*] Euros that is not incurred as a result of [*] of
Vetter or Vetter Pharma, or Willful Misconduct of Vetter or Vetter Pharma; (ii)
costs and/or expenses for replacement of the Radius Equipment (whether due to
defect or at the end of its useful life following normal use, wear and tear);
and (iii) any damage caused to the Radius Equipment, other than as a result of
[*] of Vetter or Vetter Pharma, or Willful Misconduct of Vetter or Vetter
Pharma.


(c)Insurance. Radius shall maintain appropriate property and general liability
insurance for the Radius Equipment with full replacement cost coverage.


(d)Ownership. Once Radius has fully paid for the Radius Equipment, Radius shall
be the owner of the Radius Equipment and may (i) direct Vetter to cause Vetter
Pharma to allow[*], as is and where is, and enable shipment of the Radius
Equipment, at Radius’s costs and/or expenses, to another location or to be sent
directly to Radius; and (ii) amortize the costs and/or expenses of the Radius
Equipment on Radius’ books and records.


(e)Liens; Ownership; Notice. Vetter shall, and shall cause Vetter Pharma to,
keep the Radius Equipment free and clear of any liens or encumbrances. To the
extent


─CONFIDENTIAL─
Page 24 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


Radius provides spare parts for the Radius Equipment, such spare parts shall
remain the property of Radius and shall be used by Vetter Pharma only for
maintenance of the Radius Equipment. Vetter shall without undue delay notify
Radius if at any time Vetter or Vetter Pharma believes any Radius Equipment has
been damaged, lost or stolen.


(f)Capacity Increase. If additional Manufacturing capacity is requested by
Radius, and such additional capacity will require the purchase of additional
Equipment, Radius shall reimburse Vetter for the costs and/or expenses incurred
to procure and install such additional Equipment or, otherwise, (i) the Parties
shall negotiate in good faith an adjustment to the prices of the Cartridges, the
Pens, or the Finished Products, as applicable, taking into consideration the
costs and/or expenses of the additional Equipment and the anticipated increase
in volume; or (ii) in the event of inability to agree following such good faith
negotiations, Vetter may decline such request.


4.11    Artwork. Radius shall be solely responsible for any and all artwork
including, but not limited to, design and content of labels, leaflets and
packaging material. Radius shall ensure that the artwork is compliant with
regulatory approvals and any Applicable Law. Any changes or supplements to
artwork shall be submitted to Vetter, in accordance with applicable SOPs, in
writing at least ninety (90) calendar days prior to the desired implementation
date, together with the required documentation. Radius shall reimburse Vetter
for any costs and/or expenses related to any change, amendment or supplement,
and its implementation. Radius shall reimburse Vetter for any labels, leaflets
and/or other packaging materials stored at the Facility and becoming obsolete
given such implementation.


5.
Manufacture.



5.1
         Applicable Vetter Law; Filling Date. Vetter shall cause Vetter Pharma
to perform the Services in accordance with all Applicable Vetter Law. Vetter
shall have Manufacture scheduled in accordance with the Purchase Orders as
accepted by Vetter. Vetter may bundle the filling dates for several Purchase
Orders, and Vetter may have the Cartridges, the Pens, and/or the Finished
Products Manufactured in campaigns; provided, however, that Manufacturing in
campaigns will not adversely impact Delivery Dates, Vetter Materials expiration
dates and the shelf-life of the Finished Product.


5.2
         Facility.


(a)    Performance of Services. Vetter shall perform, or have performed, the
Services in accordance with the terms of this Agreement, and Vetter shall cause
Vetter Pharma to perform all Services at the Facility, provide all staff
necessary to perform the Services in accordance with the terms of this
Agreement, including the Quality Agreement, and hold at such Facility all
Equipment, Radius Equipment, Radius Materials, Vetter Materials, and other items
used in the Services.




─CONFIDENTIAL─
Page 25 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


(b)    Facility Change. Vetter shall cause Vetter Pharma not to change the
location of such Facility and not to use any additional facility for the
performance of Services, without prior written notice to Radius, to be provided
at least one (1) week prior to such change upon emergency and three (3) months
prior to any such change in all other cases, and not without prior written
consent from Radius, which consent shall not be unreasonably withheld or delayed
(it being understood and agreed that Radius may withhold consent pending
satisfactory completion of a quality assurance audit and/or regulatory impact
assessment and approval by any applicable Authority(ies) of the new location or
additional facility, as the case may be, and that the Parties shall meet and
discuss in good faith the related requirements, timelines, costs and/or
expenses).


(c)
    Maintenance. Vetter shall cause Vetter Pharma to maintain, at its own costs
and/or expenses, the Facility and all Equipment required for the Manufacture in
a state of repair and operating efficiency consistent with the requirements of
cGMP and all Applicable Vetter Law.


(d)
    Licenses and Permits. Vetter shall cause Vetter Pharma to obtain and
maintain, at its costs and/or expenses, any Facility or other licenses or
permits, and any regulatory and government approvals to maintain the Facility.
At Radius’ request, Vetter shall cause Vetter Pharma to provide Radius with
copies of all such approvals, and Radius shall have the right to use any and all
information contained in such approvals or submissions but only in connection
with efforts to obtain and/or maintain regulatory approvals for the Finished
Product.


(e)
    Access to Facility. Vetter shall cause Vetter Pharma to permit Radius[*],
and/or its duly authorized representatives to observe and consult with Vetter
Pharma during the performance of Services under this Agreement including,
without limitation, the Manufacturing of any Batch. Such observation and
consultation shall be at the costs and/or expenses of Radius, as prior thereto
in good faith negotiated among the Parties, if observing ongoing Manufacturing
that is not for cause and not associated with the development of the Product.
Vetter agrees, and shall cause Vetter Pharma to agree, that Radius (and its duly
authorized agents, subject to Section 10.1 and Section 10.2) shall have
continuous access, during operational hours and during active Manufacturing, to
inspect the Facility and Manufacturing Process to ascertain compliance by Vetter
Pharma with the relevant applicable terms of this Agreement and of the Quality
Agreement, including, without limitation, inspection of (i) the Equipment and
materials used in the performance of Services; (ii) the holding facilities for
such materials and Equipment; and (iii) all Records relating to such Services
and the Facility.


(f)
    Audits. Radius[*], and/or its duly authorized representatives shall, upon
reasonable written notice and during normal business hours, have the right to
regularly inspect (other


─CONFIDENTIAL─
Page 26 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


than for cause), [*], at no cost and/or expense to Radius, such areas of the
Facility used for the Manufacture, which inspection shall not exceed the
duration of [*] business days, except that such limits shall not apply in the
event of any critical concern with respect of the quality of the Cartridges, the
Pens or the Finished Products, or as necessary for cause. Vetter agrees that
Radius may include in its audit teams employees of an Affiliate of Radius, or of
a[*]; provided, however, prior to any such audit with the participation of any
such employee, a written agreement shall be in place protecting the
confidentiality of such audit, and any such employees of an Affiliate of Radius
and any [*] shall be deemed employees of Radius, including for purposes of
confidentiality.


(g)
    Requirements. All audit teams of Radius or its duly authorized
representatives, each member of which shall be bound by confidentiality
obligations at least as restrictive as those set forth herein (and any breach
whereof shall be deemed breach by Radius), shall at all times be accompanied by
members of the Facility personnel and not be divided into more than [*].


5.3
         Changes to Scope of Services, Manufacturing Process and Specifications.


(a)
    Changes to Scope of Services. If the scope of work of the Services changes,
then this Agreement may be amended as provided in this Section 5.3(a). If a
required modification to the scope of Services is identified by Radius or by
Vetter, the identifying Party shall notify the other Party in writing as soon as
reasonably possible. Vetter shall provide Radius with a Change Order, and shall
use commercially reasonable efforts to do so within ten (10) business days of
receiving or providing such notice, as the case may be. No Change Order shall be
effective unless and until it has been signed by authorized representatives of
each of both Parties. If Radius does not approve such Change Order, then the
Parties shall use commercially reasonable efforts to agree on a Change Order
that is mutually acceptable. If practicable, Vetter and Vetter Pharma shall
continue to work under the existing scope of Services during any such
negotiations, if such efforts would facilitate the completion of the work
envisioned in the proposed Change Order, but neither Vetter nor Vetter Pharma
shall commence work in accordance with the Change Order until it is authorized
in writing by Radius.


(b)
    Process/Specifications Changes. Any change or modification to the
Manufacturing Process or to the Specifications for the Manufacture of the
Cartridges, the Pens, or the Finished Products, shall be approved in advance by
Radius and shall be made in accordance with the change control provisions of the
Quality Agreement.


(c)
    Applicable Law Violation. Notwithstanding anything to the contrary in this
Agreement with respect to Change Orders, Vetter and Vetter Pharma shall not be
required to continue the Services without implementation of a Change Order or to
commence


─CONFIDENTIAL─
Page 27 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


implementation of a Change Order, either of which may be immediately
discontinued without being deemed in breach of this Agreement following written
notice of such intent to Radius, if Vetter and Vetter Pharma reasonably believe,
and if Vetter provides to Radius reasonable evidence, that implementation or
non-implementation of such Change Order constitutes or will cause a violation of
any Applicable Law.


(d)
    Increased Risk Exposure. If Vetter and Vetter Pharma reasonably believe that
implementation or non-implementation of a Change Order creates an increased risk
that Vetter and/or any of its Affiliates is or could be held responsible or
liable for any third party claim with respect to the Product, (i) Vetter shall
notify Radius, and provide its reasonably detailed analysis to Radius; and (ii)
Vetter shall cause Vetter Pharma to continue the Services as instructed by
Radius; provided, however, in the event Vetter Pharma proceeds, pursuant to
Radius’ instruction, in the manner that creates such increased risk, Radius
shall indemnify, defend and hold Vetter and/or its Affiliates harmless from and
against any and all Costs in connection with any actual action, suit, claim or
demand brought or instituted against Vetter and/or its Affiliates by a third
party to the extent resulting from or arising out of such implementation or
non-implementation at Radius’ instruction.


(e)
    Unsuccessful Discussions. In the event of such potential violation of any
Applicable Law, if the Parties cannot reach mutual agreement within forty-five
(45) calendar days of diligent, good faith negotiation, either Party shall have
the right to terminate this Agreement, as provided in Section 14.3(iv).


5.4
         Regulatory Matters.


(a)
    Regulatory Approvals. Radius shall be responsible for obtaining, at its
costs and/or expenses, all regulatory and governmental approvals and permits
necessary for Radius’ commercialization, in the United States of America,
Canada, Australia, New Zealand, any country of the European Union, Switzerland,
Norway, Liechtenstein, Iceland and/or any Designated Country, of the Finished
Product, including, without limitation, NDA submissions, and any required
submissions to be filed by Radius with the appropriate Authority of a country
other than the United States of America.


(b)
    Required Updates. Radius shall neither sell, nor distribute nor otherwise
use, whether directly or indirectly, any Finished Product in any country outside
of the United States of America, Canada, Australia, New Zealand, any country of
the European Union, or Switzerland; provided, however, (i) any country other
than such countries mentioned in the foregoing clause of this sentence may be
designated in writing by Radius to be a Designated Country, and the Parties
shall work together to complete all regulatory, technical, commercial, quality
and/or certain other requirements (and any filings required to be made


─CONFIDENTIAL─
Page 28 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


by Radius) necessary for any country to be a Designated Country; and (ii) Radius
agrees to update Vetter on any such requirements of Norway, Liechtenstein, and
Iceland (for clarity, other than cGMP of Norway, Liechtenstein, and Iceland, to
the extent not Product-specific). Once such working together has been completed
and such necessary requirements have been mutually agreed upon, such
requirements applicable to the Manufacture of the Cartridges, the Pens, or the
Finished Products, intended for use by Radius in Norway, Liechtenstein, Iceland
or such Designated Country, Vetter shall cause Vetter Pharma to Manufacture the
Cartridges, the Pens, or the Finished Products in accordance with such
requirements, which shall become part of the Standard, and Radius may thereafter
sell, distribute or otherwise use, whether directly or indirectly, such Finished
Product in Norway, Liechtenstein, Iceland or such Designated Country. Radius
shall provide Vetter Pharma with, included in any notice designating a country
to be a Designated Country, the country specific legislation, rules and
regulations and practices or requirements of the regulatory authorities and
governmental bodies of such country which may affect the Manufacture and/or any
Delivery Assistance, and shall inform Vetter of the effect of any thereof. After
good faith discussions on any of the foregoing contained in the previous
sentences and mutual agreement in respect of any thereof, Vetter shall
thereafter comply with, and the definition of Applicable Vetter Law shall
thereafter be deemed to include, such requirements. For avoidance of doubt,
Radius shall not be restricted from distributing Product for use in clinical
trials in any country except as may be prohibited by Applicable Law.


(c)
    Supporting Information. Subject to Radius’ obligation to make any payments
therefore to Vetter, as expressly and separately mutually agreed by the Parties
in writing, Vetter and Vetter Pharma shall provide Radius with all supporting
data and information relating to the Manufacture reasonably necessary for
obtaining or maintaining such approvals mentioned in Section 5.4(a) and referred
to in Section 5.4(b).


(d)
    Regulatory Inspections. Vetter shall, and shall cause Vetter Pharma to,
permit Radius ( [*], subject to Section 10.1, Section 10.2) to the extent not
prohibited by Applicable Law, to be present and participate in any inspection by
any Authority of the Facility or the Manufacturing Process, to the extent any
such inspection relates to the Cartridges, the Pens, or the Finished Products
(and is not a general cGMP audit of the Facility, even if such general cGMP
inspection also relates to the Cartridges, the Pens, or to the Finished
Products); provided, however, such presence shall be limited to presence in the
inspection room during the initial discussion, daily wrap-up discussions and the
final discussions. Vetter shall give as much advance notice as possible to
Radius of any such inspection.


(e)
    Regulatory Communication. Vetter shall cause Vetter Pharma to provide Radius
with a copy of any report or other written communication received from such
Authority in connection with such inspection, and any written communication
received from any Authority relating to the Product, the Facility or the
Manufacturing Process (to the extent any such communication is not only
generally related to cGMP, without impacting the quality of


─CONFIDENTIAL─
Page 29 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


the Product), within [*] business days after receipt. The Parties shall consult
each other in an effort to arrive at a mutually acceptable answer to any such
communication, request or procedure for taking other appropriate action;
provided, however, that nothing contained herein shall be construed as
restricting the right of either Party to make a timely report of such matter to
any Authority, or take other action, that it deems to be appropriate or required
by any applicable law, regulation and/or the practices of any regulatory
authority. Vetter shall cause Vetter Pharma to provide Radius with a copy of any
final responses of Vetter and/or Vetter Pharma within [*] business days after
submittal.


6.
Product Acceptance Process.



6.1
         Compliance by Vetter Pharma. Vetter shall cause Vetter Pharma to
Manufacture the Cartridges, the Pens, and the Finished Products in accordance
with the Standard. Vetter shall cause Vetter Pharma to sample and test each
Batch against the Specifications as further provided in the Quality Agreement to
determine if the Manufacture has taken place in compliance with the Standard.


6.2
         Provision of Records. If, based on such tests and documentation review,
a Batch was Manufactured in accordance with the Standard, then a Certificate of
Compliance shall be completed and approved as further provided in the Quality
Agreement. The Batch Documentation for each Batch shall be delivered to Radius,
drafted in the English or the German language as mutually agreed by the Parties
depending on the specific Batch Documentation, by electronic transfer (and the
qualified person of Radius may have access to such sharepoint, in accordance
with the rules applicable to any such access), with a copy provided by a
reputable overnight courier or by registered or certified mail, postage prepaid,
return receipt required, if so requested, and to the address and contact as
specified by Radius, provided that if such contact is a third party, such third
party shall be bound by confidentiality obligations substantially similar to
those of Radius to Vetter hereunder. Upon request, Vetter shall deliver to
Radius all raw data, reports, authorizations, certificates, methodologies, raw
material specifications, SOPs applicable hereunder, standard test methods, and
other documentation in the possession or under the control of Vetter and/or
Vetter Pharma relating to the Manufacture. If Radius requires additional copies
of such Batch Documentation, or translations of the Batch Documentation from the
German into the English language, these shall be provided by Vetter to Radius.
Any translations from the German into the English language, including as
required under the Quality Agreement, shall be at the costs and/or expenses of
Radius, at [*] Euros per page.


6.3
         Review of Batch Documentation. Radius shall review the Batch
Documentation for each Batch, and may test, subject to the Quality Agreement,
samples of the Batch against the Specifications. Radius shall notify Vetter in
writing of its Acceptance or rejection of such Batch within thirty (30) calendar
days of receipt of the complete Batch Documentation relating to such Batch.
During this review period, each Party agrees to


─CONFIDENTIAL─
Page 30 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


respond without undue delay, but in any event within ten (10) calendar days, to
any reasonable inquiry or request for a correction or change by the other Party
with respect to such Batch Documentation. Radius has no obligation to Accept a
Batch if such Batch was not Manufactured in accordance with the Standard;
provided, however, that Vetter and/or Vetter Pharma shall be conclusively deemed
[*] with respect to the relevant Manufacture if it can be shown, by way of the
Batch Documentation, documents related to the Manufacture other than Batch
documentation or samples of the Product, that the Product has been Manufactured
in accordance with the Standard.


6.4
         Acceptance. Any Cartridge, Pen, Finished Product and/or Batch
Documentation not rejected as herein described shall be deemed Accepted by
Radius to the extent that either thereof may contain any non-latent defect. Any
Cartridge, Pen, Finished Product and/or Batch Documentation containing any
latent defect shall be deemed Accepted, unless rejected by written notice to
Vetter within a period of twelve (12) months after delivery thereof and caused
by Manufacture that had not been performed in accordance with the Standard;
provided, however, Radius shall notify Vetter in writing without undue delay
after the discovery of any latent defect. Neither Vetter nor any of its
Affiliates shall have any responsibility and/or liability to arrange, at the
costs and/or expenses of Vetter, for return or disposal of the rejected
Cartridge, Pen or Finished Product, or to supply replacement Cartridges,
replacement Pens, or replacement Finished Products, if the rejection is based
solely on the supply of Radius Materials failing to conform to the applicable
specifications.


6.5
         Disputes. In case of any disagreement between the Parties as to whether
the the Cartridges, the Pens, or the Finished Products, were Manufactured in
accordance with the Standard, the quality assurance representatives of each of
the Parties shall attempt in good faith to resolve any such disagreement, and
Radius shall follow its procedures, and Vetter shall cause Vetter Pharma to
follow SOPs, to determine whether the Manufacture has been performed in
accordance with the Standard. If the foregoing discussions do not resolve the
disagreement in a reasonable time (which shall not exceed thirty (30) calendar
days), a representative sample of such Cartridge, Pen, or Finished Product, and
any related documentation, shall be submitted to an independent testing
laboratory or quality assurance expert, as relevant, mutually agreed upon by the
Parties for tests and final determination of whether such Cartridge, Pen, or
Finished Product was Manufactured in accordance with the Standard. The
laboratory or expert shall meet cGMP, be of recognized standing in the industry,
and consent to the appointment of such laboratory or expert shall not be
unreasonably withheld or delayed by either Party. Such laboratory or expert
shall use the test methods contained in the Specifications. The determination by
such laboratory or expert with respect to whether (all or any part of) the
Manufacture has been performed in accordance with the Standard shall be final
and binding on each of the Parties as to the evaluated facts, absent manifest
error. The price of the laboratory or expert for making such determination shall
be paid by the Party against whom the determination is made. Radius and Vetter
shall each ensure that such independent testing laboratory or expert is bound by
confidentiality obligations at least as restrictive as those set forth herein.
Any personnel of the independent


─CONFIDENTIAL─
Page 31 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


testing laboratory or expert who will be involved in such testing/determination
shall not have been employed by either Party for a period of ten (10) years
prior to the Effective Date and shall have experience in the pharmaceutical
industry, preferably in the field of contract manufacturing (sterile
pre-filling) and the outsourcing thereof.


6.6
         Remedies for Defective Product.


(a)    Replacement of Defective Product. If a Product was not Manufactured in
accordance with the Standard (“Defective Product”), then, at the sole option of
Vetter after consultation of Radius, with the response of Radius to be
reasonably considered by Vetter, Vetter shall either (i) refund, in full, the
price paid by Radius for such Defective Product (if already paid, or if not yet
paid by Radius, Vetter shall not charge Radius for such Defective Product); or
(ii) at Vetter’s costs and/or expenses (except if the Defective Product has not
yet been paid for, in which event Vetter may charge the full price for the
replacement Product), as soon as reasonably possible, [*], after such notice of
rejection was received by Vetter Pharma, cause Vetter Pharma to Manufacture a
replacement Product, following Radius’ supply to the Facility of new Radius
Materials, if applicable, required for the Manufacture of such replacement
Product; provided, however, that, if the Parties mutually agree in writing,
Vetter may, instead of providing a refund or having Manufactured a replacement
Product, cause Vetter Pharma to Rework or Reprocess the Cartridges, the Pens, or
the Finished Products that had not been Manufactured in accordance with the
Standard, at Vetter’s costs and/or expenses, so that the Product can be deemed
to have been Manufactured in accordance with the Standard.


(b)    Compensation for Radius Materials[*]. Such costs and/or expenses to be
borne by Vetter, as referred to under Section 6.6(a) above, shall specifically
include the value of the Radius Materials used in the Manufacture of such
Product, which shall only be reimbursed by Vetter if such Product was not
Manufactured in accordance with the Standard[*], subject to the Annual Cap.


(c)    Compensation for Radius Materials at Replacement Costs. In the event that
any Willful Misconduct of Vetter or Vetter Pharma caused the Product to not have
been Manufactured in accordance with the Standard, Vetter shall be liable for
the full replacement value of the Radius Materials lost due to such Manufacture
not in accordance with the Standard.


(d) Evaluation of Root Cause. Notwithstanding anything to the contrary contained
in this Agreement with respect to Manufacture that had not been in accordance
with the Standard, if during any calendar year two (2) or more Batches are
rejected by Radius, Vetter shall notify Radius and upon receipt of such
notification by Radius, the Parties shall meet to discuss, evaluate and analyze
the reasons for and implications of the failure of the Manufacture to be in
accordance with the Standard, and the rejection by Radius and, further, Vetter
shall have the right to cease all Manufacturing and not be deemed in default or
breach under this Agreement, with all scheduled or other Manufacture not to
recommence


─CONFIDENTIAL─
Page 32 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


until such time as final disposition of rejected Batch(es) has been determined,
and complete investigations have been finalized with root cause analysis and
corrective actions to prevent further Batch rejections, which determinations
shall be agreed to in writing by the Parties. Vetter shall perform or have
performed such investigations, root cause analysis and corrective actions
diligently and expeditiously. Radius may request recommencement of Manufacture
in writing, with and subject to assumption by Radius of all responsibility and
liability for recommencement in the event of further Batch rejection for the
same exact or similar reasons. For clarity, with respect to any delay or
cessation of Manufacturing referred to hereunder, Radius shall be relieved of
any of its obligations under Section 3.5 for the duration of any such
discussion, evaluation, analysis, investigations, root cause analysis and
corrective actions, under this Section 6.6(d).


6.7
         Disposition of Defective Products. The disposition of Defective
Products shall be the responsibility of Radius’ quality assurance department.


7.Delivery of Product.


7.1
         Release. Vetter agrees not to make available for [*] the Finished
Products until Release and Acceptance, which [*] shall be arranged subject to
Section 7.2 and Section 7.4. As an exception to the applicable terms and
conditions of Article 6, Finished Products may be shipped under quarantine upon
prior written request of Radius, which request shall constitute conclusive
evidence that Radius assumes any and all risks and liabilities, specifically
including, but not limited to, as set forth in Article 12 below, in any way
associated with such quarantine shipment; provided, however, the only
responsibility or liability of Vetter for itself and/or any of its Affiliates
for such Finished Products delivered by quarantine shipment shall be as set
forth in Section 6.6 and Section 4.9.


7.2
         Delivery Date. Any Finished Products shall be delivered (i) on or
before the last business day of the month specified by Radius, as desired, in
the applicable Purchase Order, only deemed accepted by Vetter if placed [*]
prior to Release, and if the delivery is to occur no later than twenty-one (21)
calendar days after Release; (ii) on such other date mutually agreed upon by the
Parties; or (iii) if neither specified and accepted nor mutually agreed upon in
a timely manner, on such date as Vetter shall in good faith reasonably
determine, along with subsequent written notification to Radius that the
Finished Product is ready for [*] (any foregoing date, “Delivery Date”);
provided, however, that Vetter may take into account for any agreement on or
determination of the Delivery Date such factors as Facility capacity, other
production commitments and similar business factors.


7.3
         Delivery Delay. Without limiting Vetter’s obligations to supply
Finished Product as agreed in Section 7.2, Radius shall be informed (in writing,
by email) of any delivery delay or other delay of which Vetter or Vetter Pharma
becomes aware as soon as


─CONFIDENTIAL─
Page 33 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


possible if unforeseen circumstances cause any such delay, in which event the
Parties shall work together in good faith to address and separately agree in
good faith on an alternative Delivery Date not to be delayed by more than thirty
(30) calendar days, or such longer period as may be mutually agreed, to minimize
such delay, such agreement not to be unreasonably withheld; provided, however,
Vetter may reasonably take into account such factors as Facility capacity, other
production commitments and similar business factors. Upon any such inability not
cured within such period of consecutive business days as set forth hereinabove
or if the Parties do not reach agreement on an alternative Delivery Date, Radius
may cancel, without penalty or liability under Section 3.5, all Purchase Orders
accepted by Vetter for any month of the Fixed Period affected by such inability,
such cancellation being the sole remedy for any such delay or inability to
deliver.


7.4
         [*]. Finished Products and samples thereof shall be delivered [*]
Facility ([*] Incoterms® 2010). Radius shall be responsible for arranging for
shipment and in-time [*] of the Finished Products, using the Vetter delivery
management system which includes reserving [*] time slots provided by Vetter.
Vetter shall cause Vetter Pharma to store the Finished Products at the Facility,
in the same way as set forth in Section 4.8(a), until the Delivery Date.


7.5
         Product [*] Delay.


(a) Storage Continued. In the event of any delay in [*] following the Delivery
Date established pursuant to Section 7.2, Vetter shall cause Vetter Pharma to
warehouse such Finished Products, in accordance with the mutually agreed upon
storage specifications for the Finished Product; provided, however, Vetter
and/or its Affiliates shall have no liability for the loss of any Finished
Products stored at the Facility due to [*] delay by Radius, as long as it was
stored in accordance with the mutually agreed upon storage specifications for
the Finished Product set forth in Section 4.8(a), and the obligations of Vetter
and/or Vetter Pharma under Section 4.8(e) shall not be applicable to the
Finished Products stored due to any such [*] delay, except if in accordance
with, and subject to, Section 7.5(c); provided, however, in the event of any
such loss, Vetter shall notify Radius thereof without undue delay.


(b) Storage Pricing Without Separate Agreement. If no separate agreement by the
Parties should be in place with respect to storage of Finished Products at the
Facility due to any such [*] delay, Radius may be invoiced by Vetter for such
storage within fourteen (14) calendar days of the Delivery Date, and Radius
shall compensate Vetter per each month of storage of the Finished Product (to be
pro-rated as relevant) after such fourteen (14) calendar days’ grace period, in
the amount of [*] per pallet per month; provided, however, for clarity, Vetter
shall not be liable for Product lost during such grace period, except in the
event of Vetter’s or Vetter Pharma’s Willful Misconduct.




─CONFIDENTIAL─
Page 34 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


(c) Storage Pricing Under Separate Agreement. If a separate agreement by the
Parties should be in place with respect to storage of Finished Products at the
Facility due to any such [*] delay, Radius shall be invoiced by Vetter for such
storage within fourteen (14) calendar days of the Delivery Date, and Radius
shall compensate Vetter per each month of storage of the Finished Products (to
be pro-rated as relevant) after such fourteen (14) calendar days’ grace period,
in the amount stipulated in the aforementioned separate agreement. In the event
of loss of such Finished Product not timely [*] by Radius, Vetter’s liability
for such Product shall be as in Section 4.8(e) set forth.


7.6    Delivery Assistance. Vetter shall, directly or indirectly through its
Affiliates or through external service providers, upon written request of Radius
and in any event at the costs and/or expenses, [*], of Radius, provide certain
Delivery Assistance, further details of which may be set forth in a separate
written agreement. Radius shall, upon request of Vetter, provide information
required for taxation or reporting purposes in respect of export of the Finished
Products.
 
8.Prices and Payments.


8.1
         Price. The price of the Cartridges, the Pens, and the Finished Products
and the prices for the performance of Services shall be as set forth in Appendix
B. Any applicable taxes (e.g. VAT, when applicable), customs, fees and other
duties, if any, shall be in addition to such amounts and noted separately on the
relevant invoice. The price for any Delivery Assistance shall be invoiced
separately with reasonable supporting detail.


8.2
         Invoices. Without undue delay, Vetter shall issue an invoice to Radius,
fourteen (14) calendar days after Release; provided, however, if a Batch should
be Released and found, in the reasonable opinion of Radius, to be constituting
Defective Product, any payment by Radius related to such Batch shall only be due
upon Acceptance by Radius of such Batch. Payment by Radius of undisputed
invoices shall be due net thirty (30) calendar days after the the invoice date
(receipt of readily available funds by Vetter); provided, however, that the
invoice date shall be the date of the day the invoice is sent to Radius by
electronic mail.
    
8.3
         Payments. Radius shall make all undisputed payments pursuant to this
Agreement by check or wire transfer to a bank account designated in writing by
Vetter. All payments (whether undisputed or due after a resolved dispute) under
this Agreement shall be made net, and in Euros. If Radius pays any undisputed
amounts later than thirty (30) calendar days of the date of the invoice, Vetter
shall be entitled to interest of the invoiced amount of [*] (except when payment
is subject to a good-faith resolution of any dispute). Radius shall pay, as
herein set forth, such interest in total, as accumulated in accordance with this
Article as of the time of payment due, upon separate invoice by Vetter. Radius
shall take title to and


─CONFIDENTIAL─
Page 35 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


ownership of any Cartridges, Pens, and Finished Products upon Release,
Acceptance, and payment therefor.


8.4
         Taxes. Duty, sales, use or excise taxes imposed by any governmental
entity that apply to the provision of Services shall be borne by Radius (other
than taxes based upon the income of Vetter or Vetter Pharma).


8.5
         Adjustments. Not more than once during each calendar year during the
term of this Agreement, Vetter may adjust its prices, whether an increase or
decrease, up to [*] per calendar year (“Annual Price Adjustment”). Annual Price
Adjustments are made to reflect (i) a change in the costs and/or expenses in
respect of the Manufacture, including, by way of example, changes to the
Manufacturing process, or a change, in the ordinary course of business prior to
such change, in the costs and/or expenses incurred in respect of materials,
wages, insurance, energy costs and other associated costs and/or expenses
affecting Vetter and/or any of its Affiliates (collectively, “Product Costs”);
or (ii) that full commercial Batches are not ordered on a routine basis (i.e.,
have been subject to erratic fluctuations) and not in accordance with the
Forecast (while, for clarity, Purchase Orders, being made on a routine basis but
not being made in accordance with the Forecast, shall be subject to Section
3.5), in which event Vetter reserves the right to provide a tiered pricing
structure. If at any time the Product Costs increase or decrease by a percentage
in excess of [*] per calendar year, Vetter shall provide Radius with reasonable
support evidencing such increase or decrease in excess of such percentage and
the Parties shall negotiate any such Annual Price Adjustment in good faith.
Increases in costs and/or expenses incurred in respect of materials supplied by
any third party which are outside of the ordinary course of business referred to
above shall be borne by Radius upon occurrence, and shall not be subject to or
require an Annual Price Adjustment; provided, however, Vetter shall provide
reasonable supporting evidence of such increase (for example, but not by way or
requirement or limitation, a written statement by such third party supplier
showing the increase factor). The pricing applicable on the Effective Date
applies to such Batch sizes agreed as of the Effective Date, and any change in
Batch sizes shall require an amendment of the pricing thereof to be negotiated
in good faith by the Parties, and shall not be subject to or require an Annual
Price Adjustment.


8.6
         Procedure; Dispute. The Parties shall discuss the Annual Price
Adjustment for a period of thirty (30) calendar days. If the Parties cannot
agree on the Annual Price Adjustment within such period, an independent
mediator, also being an independent certified public accountant, shall be
appointed by the Parties who shall have the right to disclose to Radius not the
calculation basis of the Product Costs but the result of the decision only.
Radius and Vetter shall each ensure that such independent mediator (i) is bound
to each Party by obligations of confidentiality at least as restrictive as those
set forth herein; (ii) shall not have been employed by either Party for a period
of ten (10) years prior to appointment hereunder; (iii) shall have experience in
the pharmaceutical industry, preferably in the field of


─CONFIDENTIAL─
Page 36 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


contract manufacturing (sterile pre-filling and the outsourcing thereof); and
(iv) shall decide within further thirty (30) calendar days. The Parties shall
share the costs and/or expenses of the mediator, proportionally based on the
outcome of the claim; provided, however, a fully unsuccessful Party (compared to
its claim) shall carry the entirety of such costs and/or expenses.


9.Intellectual Property Rights.


9.1
         Radius Technology. Any and all rights to and interests in Radius
Technology shall remain solely with Radius and, except as otherwise set forth in
this Agreement, no right or interest therein is transferred or granted to Vetter
or Vetter Pharma under this Agreement. Any such Radius Technology with respect
to the Manufacture (including any manufacturing process) disclosed to Vetter
and/or any of its Affiliates and implemented at the Facility (“Radius Disclosed
Manufacturing IP”) shall be subject to the rights granted pursuant to this
Section 9.1. Radius hereby grants to Vetter a non-exclusive, fully paid-up,
royalty-free license, with the right to sub-license to Vetter Pharma and[*],
such grant made solely for the limited purpose of carrying out duties and
obligations under this Agreement (including the Quality Agreement), including to
the Radius Technology and the Radius Disclosed Manufacturing IP. Subject to the
provisions of the final sentence of this Section, Vetter acknowledges and agrees
that such limited, non-exclusive, license shall expire upon the completion of
such duties and obligations or the termination or expiration of this Agreement,
whichever is the first to occur. Only to the limited extent as may be necessary
to enable Vetter to provide customary manufacturing services to its other
customers with respect to products that do not contain the same API as the
Product, Radius shall grant Vetter and its Affiliates a perpetual, worldwide,
royalty-free, fully paid up, non-exclusive and non-transferable license under
any Radius Disclosed Manufacturing IP that is not the subject of patent rights
owned or controlled by Radius, notice of which is provided to Vetter, only in
respect of any manufacturing processes as embodied in the products as may be
developed and produced by any Affiliates of Vetter, for sale, distribution
and/or other use by such other customers in a manner consistent with this
Article and the confidentiality obligations of Vetter under this Agreement.


9.2
         Vetter Technology. Any and all rights to and interests in Vetter
Technology shall remain solely with Vetter and, except as otherwise set forth in
this Agreement, no right or interest therein is transferred or granted to Radius
under this Agreement. Vetter covenants that Vetter owns all rights, title, and
interest in and to any and all Vetter Technology to the extent embodied in the
Cartridges, the Pens, and the Finished Products. Vetter hereby grants, for the
United States, any country of the European Union, Switzerland, Australia,
Canada, New Zealand, and, subject to Section 5.4(b), Norway, Lichtenstein,
Iceland, and any Designated Country, a non-exclusive, irrevocable, royalty-free,
fully paid-up, non-transferable and non-sublicensable license to Radius (except,
for clarity, that Radius may be transfer or sublicense, to its Affiliates[*]),
to use and have used the Vetter Technology and the


─CONFIDENTIAL─
Page 37 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


Manufacturing Improvements embodied in the Cartridges, the Pens, or the Finished
Products Manufactured and supplied hereunder, all as herein contemplated and set
forth.


9.3
         Improvements.


(a)    Vetter Employee Inventions. Vetter covenants that Vetter and its
Affiliates have complied, and will continue to comply, with the German Act on
Employee Inventions (the “Act”). Vetter shall take any and all actions to ensure
that any Improvements made by employees of Vetter or its Affiliates (“Vetter
employees”) are claimed by Vetter in accordance with the Act, so that all rights
to such Improvements are vested in Vetter, and may be transferred or licensed to
Radius (which may be transferred or sublicensed, by Radius, to its Affiliates
and its sublicensees), if and as provided in and subject to this Agreement. Any
costs and/or expenses associated with compliance with the provisions of the Act
and any compensation that may be due to any Vetter employees for such
Improvements shall be paid by Vetter.


(b)     Radius Employee Inventions. Radius covenants that Radius and its
Affiliates have complied, and will continue to comply, with any Applicable Law
on employee inventions. Radius shall take any and all actions to ensure that any
Improvements by employees of Radius or its Affiliates (“Radius employees”) are
claimed by Radius in accordance with such Applicable Law, so that all rights to
such Improvements are vested in Radius and may be transferred or licensed to
Vetter (which may be transferred or sublicensed, by Vetter, to its Affiliates),
if and as provided in and subject to this Agreement. Any costs and/or expenses
associated with compliance with the provisions of such Applicable Law and any
compensation that may be due to any Radius employees for such Improvements shall
be paid by Radius.


(c)    Radius Improvements. Any Radius Improvements shall be owned by Radius,
without any restrictions (subject only to the licenses granted to Vetter in
Section 9.1 above), including the right to assign, transfer and sublicense.
Vetter agrees (i) to disclose, without undue delay, to Radius any and all Radius
Improvements; and (ii) that any and all Radius Improvements shall be the sole
and exclusive property of Radius, and that any rights to such Radius
Improvements are hereby assigned to Radius; and (iii) that any such assignment
to Radius shall be made without additional compensation to Vetter or Vetter
Pharma (for such assignment itself but, for clarity, whether Vetter or Vetter
Pharma shall be compensated for making a Radius Improvement shall be subject to
good faith discussions among the Parties, in the light of such actual Radius
Improvement) or any Vetter employee or representative thereof. Vetter shall, and
shall cause Vetter Pharma to, take such steps as Radius may reasonably request
(at Radius’ costs and/or expenses) to vest in Radius ownership of the Radius
Improvements.


(d)    Manufacturing Improvements. Any Manufacturing Improvements shall be owned
by Vetter or any of its Affiliates, without any restrictions (subject only to
the license granted to Radius in Section 9.2 above), including the right to
assign, transfer and


─CONFIDENTIAL─
Page 38 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


sublicense. Radius agrees (i) to disclose, without undue delay, to Vetter any
and all Manufacturing Improvements; and (ii) that any and all Manufacturing
Improvements shall be the sole and exclusive property of Vetter, and that any
rights to such Manufacturing Improvements are hereby assigned to Vetter; and
(iii) that any such assignment to Vetter shall be made without any compensation
to Radius (for such assignment itself but, for clarity, whether Radius shall be
compensated for making a Manufacturing Improvement shall be subject to good
faith discussions among the Parties, in the light of such actual Manufacturing
Improvement) or any Radius employee or representative thereof. Radius shall take
such steps as Vetter may reasonably request (at Vetter’s costs and/or expenses)
to vest in Vetter ownership of the Manufacturing Improvements.


9.4
         Patent Filings. Radius shall have the exclusive right and option, but
not the obligation, to prepare, file, prosecute, maintain and defend, at its
sole costs and/or expenses, any patents that claim or cover the Radius
Improvements. Vetter shall have the exclusive right and option, but not the
obligation, to prepare, file, prosecute, maintain and defend, at its sole costs
and/or expenses, any patents that claim or cover the Manufacturing Improvements.


10.Confidentiality.


10.1
    Confidential Information.


(a)
    Obligations. During the term of this Agreement and continuing for ten (10)
years following the Completion Date, each Party shall (and each Party shall
cause its Affiliates to) keep confidential, to the same extent it keeps its own
proprietary information secret, and not disclose to others or use for any
purpose, other than as may be necessary to fulfill its obligations or in the
reasonable exercise of rights granted to it under this Agreement and/or the
Quality Agreement, Confidential Information disclosed, before or after the
Effective Date (i) given by one Party and/or any of its Affiliates, or any of
their respective employees or representatives, to the other Party and/or any of
its Affiliates, in tangible form, including, without limitation, writings,
drawings, photographs, data carriers, notes, records, reports, sketches, plans,
memoranda or models, and identified as confidential in writing; (ii) orally
disclosed by a Party or its Affiliate, and within thirty (30) calendar days
thereafter reduced to tangible form, identified as confidential in writing and
delivered to the other Party or its Affiliate; or (iii) observed or heard by a
Party and/or any of its Affiliates at the other Party’s or its Affiliate’s
premises and within thirty (30) calendar days thereafter reduced to tangible
form, identified as confidential and delivered to the other Party; provided,
however, for all purposes hereof, identification of information as confidential
shall serve as conclusive evidence between the Parties that such information is
to be considered Confidential Information under this Agreement, and failure to
identify the information as confidential in writing shall neither destroy the
confidential nature thereof nor remove the obligation of the receiving Party to
maintain the confidentiality thereof.




─CONFIDENTIAL─
Page 39 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


(b)
    Definition; Exceptions. Confidential Information of Vetter includes, but is
not limited to, Vetter Technology and Manufacturing Improvements. Confidential
Information of Radius includes, but is not limited to, Radius Technology and
Radius Improvements. The obligations under this Section regarding Confidential
Information shall not apply to any portion of the Confidential Information which
(i) is known to the recipient at the time of disclosure (whether before or after
the Effective Date) and is not subject to another confidentiality obligation to
the discloser and/or any of its Affiliates at such time, as reasonably
documented by recipient’s written records; (ii) after the time of disclosure
becomes public knowledge through no fault of the recipient; (iii) is received
from a third party having the lawful right to disclose it without obligation of
confidentiality; and/or (iv) is independently developed by or on behalf of
recipient without use of or reliance upon discloser’s Confidential Information.


(c)
    Public Domain. Information shall not be deemed to be part of the public
domain by reason solely that it is known to only a few of those people to whom
it might be of commercial interest, and a combination of two (2) or more
portions of the Confidential Information shall not be deemed to be generally
available to the public by reason solely of each separate portion being so
available.


10.2
    Permitted Disclosure.


(a)    Limited Purpose. A Party may disclose Confidential Information of the
other Party to (i) its Affiliates, and to its and their trustees/executors (if
any), directors, employees, [*], in each case who have a specific need to know
such Confidential Information and who are bound by obligations of
confidentiality at least as restrictive as those set forth herein (it being
agreed and understood that such Party shall be responsible and liable for any
disclosure of such Confidential Information by any such person or entity herein
mentioned); and (ii) the extent such disclosure is required to comply with any
applicable law, regulation and/or the practices of any regulatory authority,
order of a court of competent jurisdiction, the rules of any stock exchange or
listing entity, or to defend or prosecute litigation; provided, however, the
Party so intending to disclose hereunder (x) has provided prior written notice
of such intended disclosure to the disclosing Party; and (y) reasonably
cooperates with the disclosing Party, in its efforts to take reasonable and
lawful actions to avoid or minimize the degree of such disclosure, including
seeking confidential treatment of such Confidential Information; and (z) limits
such disclosure to the maximum reasonable extent while in compliance with such
legal requirement.


(b)    [*].


(c)    Liability. Radius shall be and remain liable to Vetter for any breach by
any such entity referred to in Section 10.2(b) of any such obligations of
confidentiality and non-disclosure.


─CONFIDENTIAL─
Page 40 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2




10.3
    Return of Confidential Information. This Agreement does not constitute the
conveyance of ownership with respect to or a license to any Confidential
Information of the other Party, except as otherwise provided in this Agreement.
Upon the expiration or termination of this Agreement for any reason, each Party
agrees, except as otherwise provided in this Agreement, to return to the other
Party all documentation or other tangible evidence or embodiment of Confidential
Information belonging to the other Party and not to use such Confidential
Information, unless otherwise agreed. Notwithstanding anything to the contrary
contained in this Agreement with respect to the foregoing contained in this
Section, one (1) archival copy may be maintained by the recipient and kept
confidential in a secure location and the receiving Party will not be required
to destroy any copies of such Confidential Information that are securely stored
in automated electronic backups.


10.4
    Public Statements. Except as required by Applicable Law (for clarity,
including the rules of any stock exchange or listing entity), neither Party
shall make any public statements or releases concerning this Agreement or the
transactions contemplated by this Agreement, or use the other Party’s or any of
its Affiliates’ name in any form of advertising, promotion or publicity, without
obtaining the prior written consent of the other Party.


11.Covenants.


11.1
    Vetter’s Covenants.


(a)
    Vetter covenants to Radius that:


(i)    it has the full power and right to enter into this Agreement, and that
there are no outstanding agreements, assignments, licenses, encumbrances or
rights of any kind held by other parties, private or public, that are
inconsistent with the provisions of this Agreement;


(ii)    the execution and delivery of this Agreement by Vetter has been
authorized by all requisite corporate action, and that this Agreement is and
will remain a valid and binding obligation of Vetter, enforceable in accordance
with its terms, subject to German laws of general application relating to
bankruptcy, insolvency and the relief of debtors;


(iii)    the Services shall be performed with requisite care, skill and
diligence, in accordance with Applicable Vetter Law and the German
pharmaceutical industry standards, and by individuals who are appropriately
trained and qualified;


(iv)    [*];


─CONFIDENTIAL─
Page 41 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2




(v)    to its knowledge, the conduct and the provision of the Services will not
violate any patent, trade secret or other proprietary or intellectual property
rights of any third party, and that Vetter shall, without undue delay, notify
Radius in writing should Vetter become aware of any claims asserting such
violation;


(vi)    Vetter shall not knowingly use or incorporate any invention, discovery,
technology, know-how and/or other intellectual property that is not owned by
Vetter or its Affiliates, or licensed by Vetter or its Affiliates, for use in
the performance of the Services as contemplated herein, without the prior
written consent of Radius;


(vii)    at the time of delivery to Radius, the Finished Product:


(x)    shall have been Manufactured in accordance with the Standard;


(y)    shall not be adulterated or misbranded under the FDCA or other Applicable
Law;


(viii)    Vetter, its Affiliates, and each of their respective officers,
employees and directors, as applicable, and that any person used by Vetter or
its Affiliates or[*], who perform Services under this Agreement:


(x)    have not been debarred and are not subject to a pending debarment, and
shall not use in any capacity in connection with the Services any person who has
been debarred or is subject to a pending debarment pursuant to section 306 of
the FDCA, 21 U.S.C. § 335a;


(y)    are not disqualified by any government or regulatory agencies from
performing specific services, and are not subject to a pending disqualification
proceeding;


(z)    have not been convicted of a criminal offense related to the provision of
healthcare items or services and are not subject to any such pending action.


(b)     Vetter shall notify Radius without undue delay if Vetter, its
Affiliates, or[*], or any of their respective officers, employees or directors,
as applicable, or any person used by Vetter, its Affiliates, or [*]who performs
Services under this Agreement, is subject to any of the foregoing set forth in
Section 11.1(a)(viii), or if any action, suit, claim, investigation, or
proceeding relating to the foregoing set forth in Section 11.1(a)(viii) is
pending, or to the best of Vetter’s knowledge, is threatened.




─CONFIDENTIAL─
Page 42 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


11.2
    Radius’ Covenants.


(a)
    Radius covenants to Vetter that:


(i)    it has the full power and right to enter into this Agreement, and that
there are no outstanding agreements, assignments, licenses, encumbrances or
rights of any kind held by other parties, private or public, that are
inconsistent with the provisions of this Agreement;


(ii)    the execution and delivery of this Agreement by Radius has been
authorized by all requisite corporate action, and that this Agreement is and
will remain a valid and binding obligation of Radius, enforceable in accordance
with its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors;


(iii)    its obligations shall be performed with requisite care, skill and
diligence, in accordance with Applicable Law and industry standards, and by
individuals who are appropriately trained and qualified;


(iv)    it has and shall continue to have written agreements with its
Affiliates, [*] and third party contractors engaged by Radius to provide Radius
Materials in connection with this Agreement, to effectuate the terms of this
Agreement including, without limitation, Articles 9 and 10 hereof, as
applicable, and that Radius shall enforce such agreements to provide Vetter with
the benefits thereof;


(v)    to its knowledge, the conduct and the provision of its obligations will
not violate any patent, trade secret or other proprietary or intellectual
property rights of any third party, and that Radius shall, without undue delay,
notify Vetter in writing should Radius become aware of any claims asserting such
violation;


(vi)    Radius shall not knowingly use or incorporate any invention, discovery,
technology, know-how and/or other intellectual property that is not owned by
Radius or its Affiliates, or licensed by Radius or its Affiliates, for use in
the performance of its obligations as contemplated herein without the prior
written consent of Vetter;
(vii)    at the time of delivery to the Facility, the Radius Materials:


(x)    shall have been manufactured in accordance with their specifications;


(y)    shall not be adulterated or misbranded under the FDCA or other Applicable
Law;


(viii)    Radius, its Affiliates, and third party contractors engaged by Radius
to provide Radius Materials in connection with this Agreement, and each of their


─CONFIDENTIAL─
Page 43 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


respective officers, employees and directors, as applicable, and any person used
by Radius, its Affiliates, and third party contractors engaged by Radius to
provide Radius Materials in connection with this Agreement, or who perform
obligations of Radius under this Agreement:


(x)     have not been debarred and are not subject to a pending debarment, and
shall not use in any capacity in connection with its obligations under this
Agreement any person who has been debarred or is subject to a pending debarment
pursuant to section 306 of the FDCA, 21 U.S.C. § 335a;


(y)     are not disqualified by any government or regulatory agencies from
performing specific services, and are not subject to a pending disqualification
proceeding;


(z)     have not been convicted of a criminal offense related to the provision
of healthcare items or services and are not subject to any such pending action.


(b)     Radius shall notify Vetter without undue delay if Radius, its
Affiliates, third party contractors engaged by Radius to provide Radius
Materials in connection with this Agreement, or any of their respective
officers, employees or directors, as applicable, or any person used by Radius,
its Affiliates or third party contractors engaged by Radius to provide Radius
Materials in connection with this Agreement, or who performs obligations of
Radius under this Agreement, is subject to any of the foregoing set forth in
Section 11.2(a)(viii), or if any action, suit, claim, investigation, or
proceeding relating to the foregoing set forth in Section 11.2(a)(viii) is
pending, or to the best of Radius’ knowledge, is threatened.


11.3    Ethical Business Practices.


(a)
    Radius Compliance. Radius agrees to, and Radius shall cause its Affiliates
to, and require its third party contractors engaged by Radius to provide Radius
Materials in connection with this Agreement to, conduct the business
contemplated herein in a manner which does not violate applicable United States
anti-corruption and United States anti-bribery laws and regulations, and good
business ethics common in the United States. Radius agrees that Radius will (and
Radius shall cause its Affiliates, and require its third party contractors,
engaged by Radius to provide Radius Materials in connection with this Agreement,
and each of their respective officers, directors and employees to) not offer to
make, not make, not promise, not authorize, and not accept, any payment and not
give anything of value, including, without limitation, not make any bribes, or
provide any gift, whether directly or indirectly, to any public official or
regulatory authority for the purpose of influencing, inducing or rewarding any
act, omission or decision to secure an advantage, or obtain or retain business,
specifically in connection with this Agreement.




─CONFIDENTIAL─
Page 44 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


(b)
    Vetter Compliance. Vetter agrees to, and Vetter shall cause its Affiliates
and [*] to, conduct the business contemplated herein in a manner which does not
violate applicable German anti-corruption and German anti-bribery laws and
regulations, and good business ethics common in Germany. In performing the
Services hereunder, Vetter agrees that Vetter will (and Vetter shall cause its
Affiliates and Grieshaber and each of their respective officers, directors, and
employees to) not offer to make, not make, not promise, not authorize and not
accept any payment or give anything of value, including, without limitation, not
make any bribes, or provide any gift, either directly or indirectly, to any
public official or regulatory authority for the purpose of influencing, inducing
or rewarding any act, omission or decision to secure an advantage, or obtain or
retain business, specifically in connection with this Agreement.


11.4    Disclaimer of Representations and Warranties. NEITHER PARTY NOR ANY OF
ITS AFFILIATES SHALL HAVE ANY LIABILITY FOR, AND NEITHER PARTY NOR ANY OF ITS
AFFILIATES MAKES OR EXTENDS, ANY REPRESENTATIONS, AGREEMENTS (OR ANY COVENANTS
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE QUALITY AGREEMENT) OR ANY
WARRANTIES OF ANY KIND, WHETHER EXPRESS, DIRECT OR IMPLIED, WRITTEN OR ORAL,
DIRECT OR STATUTORY, INCLUDING, BUT NOT LIMITED TO, EXPRESS OR IMPLIED
WARRANTIES OF MERCHANTABILITY, QUALITY OR FITNESS FOR A PARTICULAR PURPOSE.


11.5    [*] Affiliates. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, IT IS EXPRESSLY AGREED BY AND BETWEEN THE PARTIES THAT [*] SHALL
ASSUME ANY LIABILITY OR RESPONSIBILITY AND THAT [*] EXCLUSIVELY SHALL BE
RESPONSIBLE AND LIABLE FOR THE PERFORMANCE OF ANY OF ITS AFFILIATES TO THE SAME
EXTENT AS IF [*] PERFORMED OR FAILED TO PERFORM, ALL AS CONTEMPLATED OR REQUIRED
HEREUNDER, AND ANY CLAIM MADE BY [*] (WHETHER ON BEHALF OF [*]ITSELF OR ITS
AFFILIATES) SHALL BE MADE EXCLUSIVELY AGAINST [*] (INCLUDING IF UNDER THE
QUALITY AGREEMENT AND WITH RESPECT TO ANY RIGHTS AND/OR OBLIGATIONS THEREUNDER,
ALL OF WHICH SHALL BE SUBJECT TO THIS AGREEMENT, INCLUDING THOSE THAT SHALL
SURVIVE THEREUNDER).


12.Indemnification.


12.1
    Indemnification by Vetter. Subject to the applicable provisions of Section
12.2, Vetter agrees to indemnify, defend and hold harmless Radius, its
Affiliates and its and their respective officers, directors, and employees
(collectively, the “Radius Indemnitees”) from and against any and all Costs
suffered in connection with any and all actions, suits, claims or demands that
may be brought or instituted against any Radius Indemnitee by any third party
(including, without limitation, a government authority, but excluding Affiliates
of Radius) to


─CONFIDENTIAL─
Page 45 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


the extent arising out of or resulting from (i) breach of this Agreement
(including the Quality Agreement) by any of the Vetter Indemnitees; (ii) any
Vetter Indemnitees’ [*] or Willful Misconduct in performing obligations under
this Agreement or the Quality Agreement or in connection herewith or therewith;
and/or (iii) infringement of any intellectual property of any third party under
the patent or intellectual property laws of the United States of America and/or
the European Union or any member state thereof by any manufacturing process
owned and/or used hereunder by Vetter and/or any of its Affiliates or by any
Confidential Information of Vetter, or by the use by Radius and/or any of its
Affiliates of any thereof, in the course of performance of this Agreement;
provided, however, Vetter shall in good faith attempt to settle, at its costs
and/or expenses, with such third party, any such infringement of any
intellectual property of such third party, and prior to such settlement, Vetter
shall notify Radius of the conditions of such settlement by Vetter with such
third party, so that Radius may evaluate whether or not such settlement would in
any way restrict Radius’ sale, distribution, or other use of the Product as
contemplated herein, and, further provided, Vetter shall only be responsible,
under this sub-clause (iii), up to a maximum amount of [*] Euros, in the
aggregate per each calendar year during the term of this Agreement.


12.2
    Indemnification by Radius. Radius agrees to indemnify, defend and hold
harmless Vetter, its Affiliates and its and their respective trustees/executors,
officers, directors and employees (collectively, the “Vetter Indemnitees”) from
and against any and all Costs suffered in connection with any and all actions,
suits, claims or demands that may be brought or instituted against any Vetter
Indemnitee by any third party (including, without limitation, a government
authority, but excluding Affiliates of Vetter) to the extent arising out of or
resulting from (i) the sale (or non-sale), distribution (or non-distribution)
and/or other use of the Finished Product; (ii) any breach of this Agreement
(including the Quality Agreement) by any Radius Indemnitee; (iii) any Radius
Indemnitees’ Negligence, Gross Negligence or Willful Misconduct in performing
obligations under this Agreement or the Quality Agreement or in connection
herewith or therewith; (iv) full compliance by the Vetter Indemnitees with the
Standard, or any Specifications provided by Radius; (v) infringement of any
intellectual property of any third party by the Product, any Radius Materials,
any Confidential Information of Radius, other matter provided by Radius, or the
use by Vetter and/or any of its Affiliates of any thereof in the course of
performance of this Agreement; and/or (vi) any Delivery Assistance provided by
Vetter. Notwithstanding anything to the contrary contained in this Agreement,
Radius shall indemnify, defend and hold harmless the Vetter Indemnitees from and
against any and all Costs to the extent resulting from or arising out of any
product liability claims caused by the [*] of any Vetter Indemnitee, to the
extent such Costs are in excess of five (5) million Euros per each calendar
year; provided, however, for clarity, not caused by any Willful Misconduct of
any Vetter Indemnitee, for which Willful Misconduct, of any Vetter Indemnitee,
Vetter shall be responsible and liable to Radius in unlimited amounts.


12.3
    Indemnification Procedures. Each Party shall notify the other Party without
undue delay, at the latest within thirty (30) calendar days of receipt, of any
claims made for which


─CONFIDENTIAL─
Page 46 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


the other Party might be liable under Section 12.1 or Section 12.2, as the case
may be. Subject to Section 12.4 and to the statutory rights of any insurer of
either Party, the indemnifying Party shall have the sole right to defend,
negotiate and/or settle such claims. The indemnified Party shall be entitled to
participate in the defense of such matter and to employ counsel, at its costs
and/or expenses, to assist in such defense; provided, however, that the
indemnifying Party shall have final decision-making authority regarding all
aspects of the defense of any claim, subject to the statutory rights of any
insurer of either Party. The Party seeking indemnification shall provide the
indemnifying Party with such information and assistance as the indemnifying
Party may reasonably request, at the costs and/or expenses of the indemnifying
Party. Each Party understands that no insurance deductible shall be credited
against losses for which a Party is responsible under this Article 12.


12.4
    Settlement. No Party shall be responsible or bound by any settlement of any
claim or suit made without its prior written consent; provided, however, subject
to the statutory rights of any insurer of either Party, the indemnified Party
shall not unreasonably withhold or delay such consent. If a settlement contains
an absolute waiver of liability for the indemnified Party, and each Party has
acted in compliance with the requirements of Section 12.3, then the indemnified
Party’s consent shall be deemed given.


12.5
    Limitation of Vetter’s Liability; Special Damages.


(a)
    Special Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, IT IS EXPRESSLY AGREED BY AND BETWEEN THE PARTIES THAT NEITHER A
PARTY NOR ANY OF ITS AFFILIATES SHALL BE RESPONSIBLE OR LIABLE TO THE OTHER
PARTY AND/OR ANY OF ITS AFFILIATES FOR ANY REASON WHATSOEVER, UNDER ANY LEGAL
THEORY (WHETHER TORT, CONTRACT OR OTHERWISE) FOR SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS (EXCEPT ANY
PROFITS CONTAINED IN THE PRICES TO WHICH VETTER MAY BE ENTITLED FOR COMPLETION
OF CONTRACTUAL OBLIGATIONS AS PERFORMED IN ACCORDANCE WITH THIS AGREEMENT), EVEN
IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, EXCEPT AS A
RESULT OF A BREACH OF THE CONFIDENTIALITY AND LIMITED-USE OBLIGATIONS IN ARTICLE
10 OR INTELLECTUAL PROPERTY RIGHTS IN ARTICLE 9 TO WHICH THE ABOVE DISCLAIMERS
(I.E. EXCLUSIONS) OF DAMAGES SHALL SPECIFICALLY NOT APPLY. NOTHING IN THIS
SECTION 12.5(a) IS INTENDED TO LIMIT OR RESTRICT THE OTHER INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF EITHER PARTY AS SET FORTH HEREIN.


(b)
    Limitation of Liability. Except as expressly set forth in this Agreement,
neither Radius nor any of its Affiliates shall have any responsibility or
liability vis-à-vis Vetter and/


─CONFIDENTIAL─
Page 47 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


or any of its Affiliates whatsoever. Except as expressly set forth in this
Agreement, neither Vetter nor any of its Affiliates shall have any
responsibility or liability vis-à-vis Radius and/or any of its Affiliates
whatsoever; provided, however, the total annual aggregate liability of Vetter
[*], including for direct damages for product liability claims arising under or
in connection with this Agreement in any given calendar year, shall be limited
to five (5) million Euros, except to the extent such claims are a result of
Vetter’s or its Affiliates’ Willful Misconduct, fraud or a breach of the
confidentiality and limited-use obligations contained herein, in any of which
exception events such limitation of liability shall not apply. Neither Vetter
nor any of its Affiliates shall be liable to Radius or any third party for the
performance or non-performance of the Pen, except for the Manufacture of the Pen
by Vetter Pharma in accordance with the Standard. Radius shall be responsible to
include into the Specifications any instructions by Ypsomed AG for the
Manufacture of the Pen.


13.Insurance and Recall.


13.1
    Insurance. Following receipt by Radius of the marketing authorization for
the Product, and prior to any use, including sale or distribution of the
Product, Radius shall self-insure or maintain product liability insurance
coverage with a reputable international insurance company, of at least forty
(40) million United States Dollars per each calendar year in full force and
effect throughout the term of this Agreement (and for at least five (5) years
following the Completion Date for claims made coverage), which coverage shall
exclude (namely not be reduced by) attorneys’ fees and/or court fees. Vetter
shall secure and maintain product liability insurance coverage (to the extent
commercially reasonable and practicable and if otherwise, Vetter shall remain
responsible and liable for such following amount as set forth herein) in full
force and effect, in the aggregate of [*] Euros per each calendar year
throughout the term of this Agreement (and for at least five (5) years
thereafter for claims made coverage), with a financially sound and reputable
insurer, which coverage shall include (namely be reduced by) attorneys’ fees
and/or court fees in the United States and/or Canada. Vetter shall notify Radius
in the event its coverage as set forth herein becomes more than fifty percent
(50%) impaired as a result of claims in connection with services performed for
other customers.


13.2
    Evidence of Insurance. Each Party shall furnish to the other Party, upon
reasonable request, a certificate from an insurance carrier (having a minimum AM
Best rating of A and financial strength of VIII) demonstrating that the
insurance coverage set forth above is in effect.


13.3
    Recall. Should any Recall be conducted, whether voluntarily by Radius, by
order of any regulatory authority and/or pursuant to the Quality Agreement,
neither Vetter nor any of its Affiliates shall have any responsibility or
liability with respect to any costs and/or expenses resulting from or arising
out of any such Recall except to the extent such Recall is based on the failure,
due to[*], or on the Willful Misconduct of Vetter Pharma to


─CONFIDENTIAL─
Page 48 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


Manufacture in accordance with the Standard. In the event of any such [*] of
Vetter Pharma, Vetter shall compensate Radius for any such costs and/or
expenses, subject to the Annual Cap, up to an amount of fifty (50) thousand
Euros per Recall, and in the event of any such Willful Misconduct, Vetter shall
compensate Radius for any such costs and/or expenses as actually incurred by
Radius in connection with such Recall, and in either of such events, Section 6.6
shall apply to any recalled Finished Products.


14.Term and Termination.


14.1
    Term. This Agreement shall take effect as of the Effective Date and, unless
terminated pursuant to this Article 14, shall be in effect for an initial term
of five (5) years. This Agreement, upon expiration of the initial term or any
subsequent term of this Agreement, shall automatically be renewed for subsequent
terms of two (2) year periods each, unless either Party shall notify the other
Party, upon written notice provided at least two (2) years prior to the
expiration of the then-current term, of its intention to not renew this
Agreement.


14.2    Unilateral Termination.


(a)     By Vetter. Vetter shall have the unilateral right, in its sole
discretion, to terminate this Agreement, effective upon receipt by Radius of a
written notice by Vetter to Radius, if Radius (i) fails to provide for or
maintain product liability insurance coverage, as required under the first
sentence of Section 13.1, and does not cure such failure within a thirty (30)
calendar days’ period; and/or (ii) as finally determined, by a first instance
court, is in breach of Section 11.3(a).


(b)     By Radius. Radius shall have the right, in its sole discretion, to
terminate this Agreement, effective upon receipt by Vetter of a written notice
by Radius to Vetter, if (i) Vetter Pharma fails to obtain or maintain any
material governmental licenses or approvals required in connection with the
Facility, and Vetter does not cure such failure within a thirty (30) calendar
days’ period; (ii) Radius has reason to believe in good faith that Vetter is in
breach of Section 11.3(b), (x) based on an indictment by a German court against
Vetter; or (y) justified by the seriousness of the facts of the case, already
based on a criminal investigation initiated by a German authority against
Vetter; or (z) based on an investigation formally initiated by the United States
Department of Justice, Federal Bureau of Investigation, or Securities and
Exchange Commission, specifically involving Vetter; and/or (iii) Radius
ultimately fails to obtain prior to or on [*], or if there is a delay of more
than six (6) calendar months, starting from [*], in obtaining, marketing
authorization for the Finished Product.


14.3
    Bilateral Termination. Either Party shall have the right to terminate this
Agreement, with effect at the end of any relevant notice period provided below,
upon receipt by the other Party of written notice to the other Party, if (i) the
other Party (or Vetter Pharma) files a petition in bankruptcy, or enters into an
agreement with its creditors, or applies for or


─CONFIDENTIAL─
Page 49 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


consents to the appointment of a receiver or trustee, or makes an assignment for
the benefit of creditors, or becomes subject to involuntary proceedings under
any bankruptcy or insolvency law applicable to the respective Party (which
proceedings remain undismissed for ninety (90) calendar days); (ii) an allegedly
breaching Party fails to start and diligently pursue the cure of a material
breach of this Agreement within sixty (60) calendar days after receiving written
notice from the other Party of such breach (within thirty (30) calendar days for
breach of any payment obligation, as herein provided); (iii) a Force Majeure
event continues to prevent performance (in whole or substantial part) of this
Agreement for a period of at least ninety (90) calendar days; or (iv) the
Parties fail to establish mutual agreement in accordance with Section 5.3(e).


14.4
    Effect of Termination. The right to terminate this Agreement under this
Article 14 shall be without prejudice to any other right or remedy available to
either Party. Upon any termination of this Agreement, Vetter shall without undue
delay cease, and cause Vetter Pharma to without undue delay cease, performance
of the Services and shall take all reasonable steps to mitigate the
out-of-pocket costs and/or expenses incurred in connection therewith. In
particular, Vetter shall, and shall cause Vetter Pharma, to use its commercially
reasonable efforts to (i) without undue delay cancel, to the greatest extent
possible, any obligations to a third party; (ii) without undue delay inform
Radius of any irrevocable commitments made in connection with any pending
Services prior to termination or expiration and Radius shall reimburse Vetter’s
costs and/or expenses associated with such irrevocable commitments following
receipt from Vetter of an invoice therefor and supporting documentation;
provided, however, that Radius shall have no obligation to reimburse Vetter for
such irrevocable commitments if Radius terminates this Agreement pursuant to one
of the respective sub-clauses (i) or (ii) of Section 14.2(b) or one of the
respective sub-clauses (i) or (ii) of Section 14.3, or if Vetter terminates this
Agreement pursuant to sub-clause (iii) or sub-clause (iv) of Section 14.3; (iii)
without undue delay return to the vendor for a refund or, if possible, use for
another customer, all unused, unopened Vetter Materials in Vetter Pharma’s
possession that are related to any pending Services; provided, however, Radius
shall have the option, against payment of the purchase price plus handling fees,
but not the obligation, to take possession of any such Vetter Materials; (iv)
without undue delay inform Radius of the costs and/or expenses of any remaining
unused, unreturnable Vetter Materials ordered, and either make available to
Radius (or its designee) for[*], as herein provided in respect of the
Cartridges, the Pens, the Finished Products, such Vetter Materials, against
payment of the purchase price plus handling fees by Radius, or properly dispose
of them, as instructed by Radius; provided, however, that Radius shall have no
obligation to pay for such Vetter Materials if Radius terminates this Agreement
pursuant to one of the respective sub-clauses (i) or (ii) of Section 14.2(b) or
one of the respective sub-clauses (i) or (ii) of Section 14.3, or if Vetter
terminates this Agreement pursuant to sub-clause (iii) or sub-clause (iv) of
Section 14.3 ; and (v) perform only those services and activities mutually
agreed upon by Radius and Vetter as being necessary or advisable in connection
with the close-out of any Services.


14.5
    Return of Materials/Confidential Information. Upon the Completion Date, each
Party


─CONFIDENTIAL─
Page 50 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


shall without undue delay return all Confidential Information of the other Party
that it or any of its Affiliates has received as required by Section 10.3 and
otherwise comply with the obligations set forth in Section 10.3. Vetter shall
also without undue delay cause Vetter Pharma to make available for[*], as herein
provided in respect of the Cartridges, the Pens, the Finished Products, all
Radius Materials, Radius Equipment (as is and where is), retained samples, data,
reports and other property, information and know-how in recorded form that was
provided by Radius, or developed in the performance of the Services, that are
owned by or licensed to Radius as herein provided.


14.6
    Inventories. Upon the Completion Date, except in the event of termination of
this Agreement by Radius pursuant to one of the respective sub-clauses (i) or
(ii) of Section 14.2(b), or one of the respective sub-clauses (i) or (ii) of
Section 14.3, or termination of this Agreement by Vetter pursuant to sub-clause
(iii) or sub-clause (iv) of Section 14.3, Radius (i) shall either (x) purchase
from Vetter any Cartridges, Pens, or Finished Products (Manufactured in
accordance with the Standard) for which Purchase Orders have been or are
required to be placed in accordance with a Forecast given on or prior to the
Completion Date, at the then applicable purchase prices thereof; or (y) pay any
amounts due under Section 3.5(e); (ii) shall pay for any and all Vetter
Materials ordered as contemplated in or permitted under this Agreement;
provided, however, that Vetter shall use commercially reasonable efforts to use
such Vetter Materials for another customer to mitigate the costs and/or expenses
to Radius; and (iii) at its discretion, may either (x) purchase any such work in
progress held by Vetter or Vetter Pharma as of the Completion Date, at a price
to be mutually agreed (it being understood that such price shall reflect, on a
pro rata basis, work performed and non-cancelable out-of-pocket costs and/or
expenses actually incurred by Vetter or Vetter Pharma with respect to the
Manufacture of such work in progress); or (y) direct Vetter to dispose of such
work in progress, at Radius’ costs and/or expenses.


14.7
    Payment Reconciliation. Within thirty (30) calendar days after the
Completion Date, Vetter shall provide to Radius a written itemized statement of
all Services performed. If Radius should have pre-paid to Vetter more or less
than the amount in a final invoice then Vetter and Radius respectively agrees to
refund or pay, within thirty (30) calendar days, that overpaid money to Radius
or that underpaid money to Vetter.


14.8
    Survival. Expiration or termination of this Agreement for any reason shall
not relieve either Party or its Affiliate of any obligation accruing prior to
the Completion Date (including any outstanding rights and/or obligations, the
required or necessary performance, as herein provided or contemplated, of which
can only be undertaken, performed or completed after the Completion Date
(including liability that arose prior to the Completion Date or in connection
with such required performance) hereunder or under the Quality Agreement).
Further, the provisions of Article 1, Sections 2.2, 2.3, 3.3(b), 4.5, 4.7, 4.8,
4.9, 4.10, 5.2(f) and 5.4, Article 9, Article 10 (for such period of time as set
forth in Section 10.1), Sections 11.1(a)(vii), 11.2(a)(vii), 11.4 and 11.5,
Articles 12 and 13, Sections 14.4 through 14.8,


─CONFIDENTIAL─
Page 51 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


Section 15.1 and Sections 15.3 through 15.13 of this Agreement and the
provisions of the Quality Agreement (to the extent set forth in the first
sentence of this Section 14.8 immediately preceding this sentence) shall survive
the Completion Date.


15.Miscellaneous.


15.1
    Independent Contractor. No Party shall in any way represent itself to be a
partner of or joint venturer with the other Party or any of the other Party’s
Affiliates. This Agreement does not create an employer-employee relationship or
an agent-principal relationship between any Party or its Affiliates on the one
hand and the other Party or any employee, personnel or Affiliate of such other
Party on the other hand. Each Party is acting under this Agreement as an
independent contractor with full power and authority to determine the means,
manner and method of performance of its duties.


15.2
    Force Majeure. Except as otherwise expressly set forth in this Agreement,
neither Party nor any of its Affiliates shall be deemed to have breached this
Agreement for failure or delay in fulfilling or performing any term or any
obligation of this Agreement if such failure or delay is caused by or results
from Force Majeure. A Party shall be under no obligation to settle a strike,
labor stoppage, lockout, or any other labor trouble by entering into any
agreement to settle any thereof and until any such matter is settled to the
satisfaction of the affected Party, such matter shall continue to be deemed
Force Majeure. The Party affected, or the Party whose Affiliate is affected, by
Force Majeure shall without undue delay notify the other Party, explaining the
nature, details and expected duration of Force Majeure. Such Party shall also
notify the other Party, from time to time, as to when the affected Party or its
affected Affiliate reasonably expects to resume performance in whole or in part
of its or its Affiliate’s obligations under this Agreement (or, for clarity
herein, the Quality Agreement), and to notify the other Party of the cessation
of Force Majeure. A Party affected by Force Majeure shall use, or cause its
affected Affiliate to use, its commercially reasonable efforts to remedy,
remove, or mitigate Force Majeure, and the effects of Force Majeure, with all
reasonable dispatch. If a Party anticipates that Force Majeure may occur, such
Party shall notify the other Party of the nature, details and expected duration
thereof. Upon cessation of Force Majeure, the performance of any suspended or
delayed obligation or duty shall without undue delay recommence. Any and all of
the foregoing shall also apply to a Party to the extent that an Affiliate of
such Party is performing or providing any service (including as referred to
under Section 3.3) or work in connection with the obligations of a Party.


15.3
    Legal Notices.


(a)    Requirements. Any and all legal notices, legal requests, legal demands
and other legal communication hereunder shall be in English (and any and all
costs and/or expenses associated with necessary translation shall be borne by
the Party giving any such notice), must be in writing and be sent to the address
for the recipient set forth in this


─CONFIDENTIAL─
Page 52 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


Agreement below or in a subsequent notice as the recipient may specify in
writing under this procedure. All notices must be given (i) by personal
delivery, with receipt acknowledged; or (ii) by first class, prepaid certified
or registered mail, return receipt requested; or (iii) by prepaid international
express delivery service.


(b)    Effective Date. Notices shall be effective upon receipt or at a later
date stated in the notice.


(c)    Vetter Addresses. All notices must be given, if to Vetter, to:


Vetter Pharma International GmbH
Eywiesenstraße 5
88212 Ravensburg, Germany
Attention: Managing Director


With copy to:
Vetter Pharma-Fertigung GmbH & Co. KG
Schützenstraße 87
88212 Ravensburg, Germany
Attention: Head of Legal Department


(d)    Radius Address. All notices must be given, if to Radius, to:


Radius Health, Inc.
950 Winter Street, 1st Floor
Waltham, Massachusetts 02451
United States of America
Attention: Senior Vice President & Chief Financial Officer
With a copy to: General Counsel


15.4
    Assignment.


(a)
    Principle; Exceptions. This Agreement may not be assigned by either Party
(or otherwise transferred by either Party), without the prior written consent of
the other Party, including if Radius desires to assign this Agreement, in whole
or in part, in connection with the transfer of the Product to any third party
not being an Affiliate of Radius or an Acquirer (such third party, “Assignee”);
provided, however, that Radius shall not require the prior written consent of
Vetter for, but shall inform Vetter in writing without undue delay of, an
assignment of this Agreement or the rights and obligations, responsibilities and
liabilities of Radius existing or arising under this Agreement (i) to an
Assignee or an Acquirer, if (1) the Assignee’s or the Acquirer’s primary
business (with the term “primary business” meaning revenue in excess of an [*]
revenue of [*] percent ([*]%) of the Assignee’s or Acquirer’s entire [*]
revenue) is not the contract manufacturing of pharmaceutical products for third


─CONFIDENTIAL─
Page 53 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


parties unrelated to this Agreement; (2) the Assignee or the Acquirer has the
financial capacity to perform the obligations, responsibilities and liabilities
of Radius existing or arising under this Agreement to be assumed by such
Assignee or Acquirer under such assignment, such capacity as evidenced, where
not available from publicly available sources, by Radius, or such Assignee or
Acquirer in writing to Vetter; and (3) the Assignee or the Acquirer agrees, in
writing, to assume all of the rights, obligations, liabilities and
responsibilities of Radius existing or arising under this Agreement; or (ii) to
an Affiliate of Radius, subject to the following sentence. In the event of any
assignment by Radius not requiring the prior written consent of Vetter in
accordance with and subject to the previous sentence, Vetter shall continue to
meet its obligations under this Agreement only if (i) Radius and any Affiliate
of Radius to whom the Agreement is assigned, shall be jointly and severally
liable for the performance of the obligations, liabilities and responsibilities
of Radius existing or arising under this Agreement; and (ii) the Assignee, or
the Acquirer, as the case may be, shall be responsible to fully compensate
Vetter for any Transition Compensation.


(b)
    Null and Void. Any purported assignment in violation of the preceding
Section shall be void. Any permitted assignee (including an Assignee, Acquirer
and Affiliate of Radius) shall assume the rights and obligations, liabilities
and responsibilities of the assigning Party, existing or arising under this
Agreement. Any assignment by either Party of any obligation of confidentiality,
under any confidentiality agreement between Radius and Vetter Pharma existing
prior to the Effective Date (including the CDA), or between Radius and Vetter
under Article 10 hereof, shall be void, and any such assignment of such
confidentiality obligations (including by virtue of the permitted assignment of
any other obligations set forth in this Agreement) shall not relieve or release
the assigning Party of any such obligation of confidentiality and the
responsibilities and liabilities related thereto, from which the assigning Party
(for clarity, in addition to the assignee (including an Assignee, Acquirer and
Affiliate of Radius), as in this Agreement provided) shall only be relieved and
released as expressly provided in Section 10.1 or such other agreement,
whichever being the later obligation to expire.


15.5
    Entire Agreement. This Agreement, including the attached Appendices, each of
which are incorporated herein, along with the Equipment Letter and any
confidentiality agreement between Radius and Vetter or Vetter Pharma existing
prior to the Effective Date (including the CDA), constitute the entire agreement
between the Parties and their Affiliates with respect to the specific subject
matter of this Agreement and all prior agreements with respect thereto are, as
of the Effective Date, void and superseded hereby. In the event of any conflict
between the terms of the Equipment Letter and this Agreement, or the Appendices
and this Agreement, the terms of this Agreement shall control.
 
15.6
    No Modification. This Agreement and the Quality Agreement, specifically
including this Section 15.6, may be changed and/or amended only by a written
document signed by duly authorized representatives of each of the Parties (or
Radius and Vetter


─CONFIDENTIAL─
Page 54 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


Pharma, solely with respect to the Quality Agreement). The Appendices of the
Quality Agreement may be amended from time to time separately and independently
of the Quality Agreement to the extent expressly provided therein.


15.7
    Severability; Reformation. If for any reason a court of competent
jurisdiction finds any provision of this Agreement or any portion of such a
provision to be invalid or unenforceable, such provision shall be reformed to
the extent required to make the provision valid and enforceable to the maximum
extent permitted by Swiss law.


15.8
    Waiver. No waiver of any term, provision or condition of this Agreement in
any one or more instances shall be deemed to be or construed as a further or
continuing waiver of any other term, provision or condition of this Agreement.
Any such waiver, extension or amendment shall be evidenced by an instrument in
writing executed by a representative of the waiving Party duly authorized to
execute waivers, extensions or amendments.


15.9
    Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


15.10
    Interpretation. This Agreement contains headings only for convenience and
the headings do not constitute or form a part of this Agreement, and shall not
be used in the interpretation of this Agreement. Any reference to a particular
law or regulation will be interpreted to include any revision of or successor to
such statute, law, rule or regulation regardless of how it is numbered or
classified.


15.11
    No Benefit to Third Parties. The representations, warranties, covenants and
agreements set forth in this Agreement are for the sole benefit of each of the
Parties and their successors and permitted assigns, and shall not be construed
as conferring any rights on any persons or third party.


15.12
    Disputes.


(a)     Inter Partes Resolution Attempt. The Parties shall each attempt to
amicably settle and in good faith resolve any dispute in connection with this
Agreement or the QA, by good faith negotiations between designated
representatives, prior to resorting to any court action or arbitration, as
herein provided. These negotiations shall be held between designated
representatives who have authority to settle the controversy and who are from
levels of management higher than the persons with direct responsibility for
administration of this Agreement, for at least thirty (30) calendar days prior
to resorting to any arbitration, or


─CONFIDENTIAL─
Page 55 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


enforcing any arbitration award by any court action, and within fifteen (15)
calendar days after delivery of an initial notice of a dispute, the receiving
Party shall submit to the other a written response. The notice and the response
shall include a statement of that Party’s or its Affiliate’s position and a
summary of arguments supporting that position, and the name and title of the
executive who shall represent that Party or its Affiliate and of any other
person who shall accompany the executive. Within a period not to exceed thirty
(30) calendar days after delivery of the initial notice, such executives shall
initially meet at a mutually acceptable time and place, and thereafter as often
as they reasonably deem necessary, to attempt to resolve the dispute. All
reasonable requests for information made by a Party to the other Party shall be
honored. All negotiations pursuant to this Section are confidential and shall be
treated as compromise and settlement negotiations for purposes of applicable
rules of evidence. If one Party fails to participate in the negotiation as
agreed herein, the other Party may commence arbitration prior to the expiration
of the time periods set forth above.


(b)     Arbitration. If not settled as above provided, any and all disputes,
whether based on tort or in contract, arising hereunder or in connection with
this Agreement or the QA, including, without limitation, any dispute either
concerning the validity of this Agreement, the QA, the Cartridges, the Pens, the
Finished Products or the Manufacture, shall be exclusively and finally, except
to the extent of a claim requesting a temporary restraining order, preliminary
injunction, or permanent injunction to enforce intellectual property rights or
confidentiality obligations, settled under the Rules of Conciliation and
Arbitration of the International Chamber of Commerce (which shall be the sole
and exclusive rules and procedures for the resolution of any such controversy,
claim or dispute, and any and all applicable statutes of limitation shall be
tolled while the procedures specified or referred to herein are pending) by
three (3) arbitrators appointed in accordance with such Rules and who shall make
their determination exclusively applying the laws of Switzerland, subject to the
provisions set forth below in this Section. Two (2) arbitrators, one (1) of each
of whom shall have been nominated by a Party within thirty (30) calendar days,
shall have fifteen (15) calendar days to mutually appoint the third (3rd)
arbitrator who shall be a lawyer of at least fifteen (15) years qualification
and in good standing. If a Party should not appoint an arbitrator within thirty
(30) calendar days of a written request to appoint, such Party shall be deemed
having waived its right to appoint, and the International Chamber of Commerce
shall appoint such arbitrator who shall agree with the arbitrator of the other
Party on the third (3rd) arbitrator. If at the end of this period of fifteen
(15) calendar days no decision has been made, the third (3rd) arbitrator shall
be nominated according to said Rules.


(c)     Venue; Decision; Costs. The seat of the arbitration tribunal shall be in
Zurich, Switzerland. A reasoned arbitration decision, that only applies the
substantive laws of Switzerland, shall be rendered in writing within a
reasonable period of time and shall be binding and not be appealable to any
court in any jurisdiction, and the Parties waive all challenge of the decision.
The arbitrators shall have no power or authority to award damages waived under
any limitation of liabilities provision herein. The arbitrators shall not act as
amiable compositeurs. The Parties shall share the arbitration filing and hearing
fees, and the costs and/or expenses of the arbitrators, proportionally based on
the outcome of the claim; provided, however, a fully unsuccessful Party
(compared to its claim) shall carry the entirety


─CONFIDENTIAL─
Page 56 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


of any such costs and/or expenses (including reasonable attorneys’ fees of the
fully successful Party). All arbitration proceedings shall be conducted in
English; provided, however, not to negate any portion of the provisions of this
Section. The arbitrators shall decide the dispute in accordance with the laws of
Switzerland governing this Agreement.


(d)     Award. For all claims arising hereunder, the arbitrators’ award shall be
final and binding upon the Parties, and judgment upon the award may be entered
by any court having jurisdiction thereof. All monetary awards shall be stated
and payable in Euros. The Parties irrevocably waive their right to a trial by
jury and agree that all prior negotiations and proceedings relating to such
claims as provided herein shall be deemed inadmissible compromise negotiations.
If either Party seeks to initiate a legal action or proceeding inconsistent with
these provisions, the other Party shall be entitled to recover all costs and/or
expenses, including reasonable attorneys’ fees, incurred in defense of such
action or proceedings; provided, however, and notwithstanding anything to the
contrary contained in this Agreement, a Party may file a complaint to seek
injunction or other provisional judicial relief if, in its sole judgment, such
action is necessary, in aid of arbitration, to prevent irreparable harm which
may result from a breach by the other Party of confidentiality obligations or
intellectual property rights as set forth herein. Despite such action, the
Parties shall continue to participate in good faith in the procedures specified
herein.
 
15.13     Governing Law. The validity, interpretation, and enforcement of this
Agreement, matters arising out of or related to this Agreement or its
construction, performance or breach, and related matters (including any
understanding or interpretation of any legal term contained or referred to in
this Agreement) shall be governed by the laws of Switzerland, and all rights and
remedies shall be governed by such Swiss laws without reference to any choice of
law doctrine and regardless of the laws which might govern under any
conflict-of-law principles and irrespectively of any other meanings or
interpretations under any other source or body of law as may be found applicable
to this Agreement by any court that may claim or assess jurisdiction under any
conflict-of-laws provisions or otherwise, any of which other meanings or
interpretations shall have no application to and be of no force and effect with
respect to the matters herein set forth, referred to or contemplated. Each of
the Parties expressly rejects any application, to this Agreement or otherwise,
of (i) the United Nations Convention on Contracts for the International Sale of
Goods; and (ii) the 1974 Convention on the Limitation Period in the
International Sale of Goods, as amended by that certain Protocol, done at Vienna
on April 11, 1980.


(Page remainder left blank intentionally, immediately followed by the signatures
page.)


─CONFIDENTIAL─
Page 57 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Confidential Treatment Requested Under 17 C.F.R. §§ 200.80(b)(4) and 240-24b-2


IN WITNESS WHEREOF, each of the Parties caused this Agreement to be executed by
its duly authorized representatives as of the Effective Date.


RADIUS HEALTH, INC.


Waltham, Massachusetts, dated this     27th     day of June         (month),
2016






(signed) /s/ Gregory C. Williams    
 



Name:    Gregory C. Williams            
 



Title:    Chief Development Officer        






VETTER PHARMA INTERNATIONAL GMBH




Ravensburg, Germany, dated this 28th     day of June         (month), 2016




(signed) /s/ Christine Fuerst
(signed) /s/ Jeffrey C. Ellenburg    




Name: Christine Fuerst
Name: Jeffrey C. Ellenburg        




Title: Direct Key Account
Title: Key Account Manager        

Management Europe






─CONFIDENTIAL─
Page 58 of 57
/s/ GW
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------








APPENDIX A
RADIUS EQUIPMENT
The following Radius Equipment has been purchased by Vetter or Vetter Pharma at
Radius’ costs and/or expenses:




[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]


[*]
[*]

 






─CONFIDENTIAL─
/s/ GW


[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------






APPENDIX B
PRICES




 
Batch of [*] Cartridges
€[*]/unit


Batch of [*] Pens
€[*]/unit
Label and Pack of Pens
[*]
[*]
[*]
[*]
[*]
€[*]/unit
€[*]/unit
€[*]/unit
€[*]/unit
€[*]/unit



Label and Pack prices above are provided for reference only and based on
representative materials, and not Radius Materials; pending completion of the
process qualification runs, these prices shall be updated.




─CONFIDENTIAL─
/s/ GW


[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



